Alison Assanah-Carroll v. Law Offices of Edward J. Maher, P.C., et al., Misc. No. 11,
September Term, 2021, Opinion by Booth, J.


LANDLORD AND TENANT—LOCAL LICENSING ORDINANCE—FAILURE
TO LICENSE PROPERTY—TENANT’S ABILITY TO BRING PRIVATE RIGHT
OF ACTION UNDER THE MARYLAND CONSUMER PROTECTION ACT
(“MCPA”) TO OBTAIN RESTITUTION OF RENT BASED UPON LACK OF
LICENSURE

Article 13, § 5-4(a)(2) of the Baltimore City Code, which prohibits a landlord from
charging, accepting, retaining, or seeking to collect rent for a rental property unless the
property is properly licensed, does not provide Baltimore City tenants with a judicial
remedy enabling City tenants to seek restitution of rent under the Maryland Consumer
Protection Act (“MCPA”). A tenant may only maintain a private action under the MCPA
for deceptive trade practices arising from renting an unlicensed dwelling if the tenant can
prove that the unlicensed condition caused them to suffer an “actual injury or loss.”

LANDLORD AND TENANT—LOCAL LICENSING ORDINANCE—FAILURE
TO LICENSE PROPERTY—LANDLORD’S ABILITY TO COLLECT UNPAID
RENT THAT IS DUE AND OWING DURING THE UNLICENSED PERIOD

In McDaniel v. Baranowski, 419 Md. 560 (2011), this Court applied common law
principles to preclude an unlicensed landlord from utilizing the summary ejectment
proceeding to enforce his contractual right to collect rent during a period when the landlord
did not have a license to engage in rental activity. We determine that there is no reason to
draw a distinction between an unlicensed landlord who is currently attempting to collect
rent that is attributable to the unlicensed period on the one hand, and a landlord who later
obtains a license and files a summary ejectment proceeding to collect rent attributable to
the same unlicensed period. Based upon the Court’s authority to apply the common law
principles expressed in the Restatement (Second) of Contracts § 181 (1981), the Court
holds as follows:

       Where a municipality or county enacts a rental license law which conditions
       the performance of a residential lease upon the issuance of a rental license,
       and a landlord fails to possess a valid license for a period of the tenant’s
       occupancy, a landlord may not utilize the courts, whether through a common
       law breach of contract action, or a statutory action arising under Title 8 of
       the Maryland Code’s Real Property Article to recover unpaid rent that is
       attributable to the unlicensed period. This prohibition shall not apply where
       the landlord can demonstrate that the wrongful actions of the tenant caused
       the licensing authority to suspend, revoke, or refuse to grant or renew the
       rental license.
LANDLORD AND TENANT—LOCAL LICENSING ORDINANCE—FAILURE
TO LICENSE PROPERTY—TENANT’S ABILITY TO BRING PRIVATE RIGHT
OF ACTION UNDER THE MARYLAND CONSUMER PROTECTION ACT
(“MCPA”) OR THE MARYLAND CONSUMER DEBT COLLECTION ACT
(“MCDCA”) FOR DEBT COLLECTION ACTIVITY ASSOCIATED WITH
UNPAID RENT

Given our holding that a landlord may not engage in debt collection activities or pursue
claims against a tenant who has failed to pay rent attributable to a period when the landlord
was unlicensed, a tenant may have a right of action under the MCDCA and the MCPA
where the landlord engages in such activity, and the tenant can establish that the unlawful
conduct caused damages.
United States District Court
for the District of Maryland                                                                IN THE COURT OF APPEALS
Case No.: 20-02376-CCB
Argued: March 4, 2022
                                                                                                   OF MARYLAND


                                                                                                     Misc. No. 11

                                                                                                September Term, 2021


                                                                                           ALISON ASSANAH-CARROLL

                                                                                                           v.

                                                                                               LAW OFFICES OF
                                                                                           EDWARD J. MAHER, P.C., et al.


                                                                                                  *Getty, C.J.,
                                                                                                  Watts,
                                                                                                  Hotten,
                                                                                                  Booth,
                                                                                                  Biran,
                                                                                                  Gould,
                                                                                                  McDonald, Robert N.
                                                                                                  (Senior Judge, Specially Assigned),

                                                                                                         JJ.


                                                                                                  Opinion by Booth, J.
                                                                                            Watts, J., concurs and dissents.
                                                                                     Getty, C.J. and Gould, J., concur and dissent.


                                                                                                  Filed: July 28, 2022

                                                                                    *Getty, C.J., now a Senior Judge, participated in
                                                                                    the hearing and conference of this case while an
  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.   active member of this Court. After being
                             2022-07-28 11:16-04:00
                                                                                    recalled pursuant to Md. Const., Art. IV, § 3A,
                                                                                    he also participated in the decision and adoption
                                                                                    of this opinion.
 Suzanne C. Johnson, Clerk
       Under the Baltimore City Code, a landlord is required to have a rental license to

provide residential rental housing. This matter comes before the Court pursuant to two

questions of law certified1 by the United States District Court for the District of Maryland

(“federal district court”) regarding a tenant’s right to recoup rent voluntarily paid by a

tenant, as well as a landlord’s right to collect unpaid rent, which is attributable to the period

in which the landlord was not licensed.

       The federal district court has certified the following questions to this Court, which

we have slightly rephrased as follows:2




       1
         Under the Maryland Uniform Certification of Questions of Law Act, Maryland
Code, Courts & Judicial Proceedings Article (“CJ”), § 12-601 et seq. (1996, 2020 Repl.
Vol.), this Court has the power to “answer a question of law certified to it by a court of the
United States or by an appellate court of another state or of a tribe, if the answer may be
determinative of an issue in pending litigation in the certifying court and there is no
controlling appellate decision, constitutional provision, or statute of this State.” CJ § 12-
603.
       2
       We have slightly rephrased the questions pursuant to our authority under CJ § 12-
604. The questions presented to this Court in the certification order are:

       1. Can a tenant who paid rent to a landlord in Baltimore City who lacked a
          license pursuant to the Baltimore City Code, Art. 13 § 5-4 maintain a
          lawsuit under either the Maryland Consumer Debt Collection Act (the
          “MCDCA”) or the Maryland Consumer Protection Act (the “MCPA”) to
          recover the rent paid without a showing of any damages separate from
          the rental payment itself?

       2. Does a currently licensed landlord violate either the MCDCA or the
          MCPA by collecting rent from a tenant or pursuing ejectment actions
          against a tenant who has failed to pay rent during a prior period when the
          landlord, or a prior landlord, was not licensed under Baltimore City Code,
          Art. 13 § 5-4, where the tenant does not allege any damages separate from
          the rental payment itself?
       1. Can a tenant who voluntarily paid rent to a landlord who lacked a rental
          license pursuant to the Baltimore City Code, Art. 13 § 5-4 maintain a
          private action under either the Maryland Consumer Debt Collection Act
          (the “MCDCA”) or the Maryland Consumer Protection Act (the
          “MCPA”) to recover restitution of rent where the tenant has not alleged
          that the lack of licensure caused her any actual injury or loss?

       2. Does a currently licensed landlord violate either the MCDCA or the
          MCPA by engaging in debt collection activity or pursuing ejectment
          actions against a tenant who has failed to pay rent that is attributable to
          the period when the landlord was not licensed under Baltimore City Code,
          Art. 13 § 5-4, where the tenant does not allege any damages separate from
          the rent payment itself?

       The answer to question 1 is “no.” As set forth more fully herein, a tenant who

voluntarily paid rent to a landlord who lacked a rental license may not bring a private action

under the MCPA or the MCDCA to recover restitution of rent based upon the landlord’s

lack of licensure. Our case law firmly establishes that a tenant may only maintain a private

action under the MCPA for deceptive trade practices arising from renting an unlicensed

apartment if the tenant can prove that the unlicensed condition caused the tenant to suffer

an “actual injury or loss.” The Baltimore City Council, in enacting Bill 18-0185, which

added § 5-4(a)(2) to the Baltimore City Code, did not intend to create a judicial remedy

enabling City tenants to seek restitution of rent as part of a private action filed under the

MCPA. Even if the City Council had intended to create such a remedy, the City Council

lacks the authority to adopt a local law that modifies the remedies established by the

MCPA—a state statute that provides uniform remedies to consumers on a state-wide basis

who are subject to unfair, abusive, or deceptive trade practices.

       With respect to question 2, we answer “yes.” Consistent with this Court’s authority

to apply the common law, we hold that where a municipality or county enacts a rental


                                              2
license law, which conditions the performance of a residential lease upon the issuance of a

rental license, a landlord may not file an action against a tenant to recover unpaid rent that

is attributable to the period when the property was not licensed. Accordingly, where a

landlord attempts to collect unpaid rent from a tenant during a period when the landlord

lacked a license to engage in such activity, a tenant may have a claim under the MCDCA

and the MCPA to the extent that the landlord’s unlawful collection activity caused the

tenant to suffer damages, including rent payments made in response to the landlord’s

attempts to collect the unpaid rent.

                                               I

                                        Background

       Under the Maryland Uniform Certification of Questions of Law Act, § 12-601, et

seq., the court certifying the question shall issue a certification order containing “(1) [t]he

question of law to be answered; [and] (2) [t]he facts relevant to the question, showing fully

the nature of the controversy out of which the question arose[.]” CJ § 12-606(a). In

responding to a certification from another court, this Court accepts the facts provided by

the certifying court. See, e.g., Price v. Murdy, 462 Md. 145, 147 (2018). We resolve only

issues of Maryland law, not questions of fact. Parler & Wobber v. Miles & Stockbridge,

359 Md. 671, 681 (2000).

       A. Procedural Posture of the Case Pending in the Federal District Court
       Appellant Alison Assanah-Carroll (“Assanah-Carroll”) is a tenant in an apartment

building located at 2601 Madison Avenue in Baltimore (the “property”), which is owned

and operated by the Appellees E.T.G. Associates ’94 LP and Roizman Development, Inc.


                                              3
For ease of reference, we will refer to both entities collectively as “Roizman.” In Baltimore

City, all rental dwellings are required to be licensed. The property was unlicensed from

August 15, 2019 to July 14, 2020. The complaint 3 alleges that Roizman collected and

retained rent from tenants for the period that the property was unlicensed, refused to return

the rent, and sought to collect unpaid rent that was owed during the period when the

property was unlicensed.

       Assanah-Carroll filed a class action complaint in the federal district court against

Roizman, as well as the Law Offices of Edward J. Maher, P.C. and Edward J. Maher

(“Maher”)—the latter being the attorney and law firm that Roizman retained to assist with

the collection of unpaid rent that was owed during the period when the landlord did not

have a license. For ease of reference, we will refer to Maher and the law firm collectively

as the “Law Office.” The complaint was filed on behalf of Assanah-Carroll and members

of a putative class comprised of other tenants who resided in the 146-unit apartment

building during the unlicensed period. Roizman filed a motion to dismiss, in which the

Law Office joined.

       Before ruling on the motion to dismiss, the federal district court, with the parties’

consent, determined that it was advisable to consider our response to the certified questions

presented herein, as well as our opinion in Aleti v. Metropolitan Baltimore, LLC, ___ Md.

____ (Filed July ____, 2022), which we issue simultaneously herewith.




       3
       The operative complaint is the First Amended Class Action Complaint and
Demand for Jury Trial (hereinafter referred to as the “complaint”).

                                             4
       B. Facts Set Forth in the Certification Order

       In connection with our consideration of the questions of law presented herein, we

accept the following facts set forth in the federal district court’s certification order, which

are based upon Assanah-Carroll’s allegations contained in the complaint filed in that court.

           1. Facts Related to Assanah-Carroll’s Voluntary Rent Payments Made During
              the Unlicensed Period

       Assanah-Carroll leased an apartment in a residential multi-unit building in

Baltimore City, owned and operated by Roizman. When she began living in the apartment,

the property had a valid license under the Baltimore City Code. During Assanah-Carroll’s

tenancy, the license lapsed for approximately one year, and thereafter the property became

properly licensed again, and continues to be properly licensed.

       Assanah-Carroll made rental payments during the period when the property’s

license had lapsed. She stopped making rental payments when she learned that the

property’s license was not in effect. When she learned the property was again licensed,

she resumed making rental payments.

       Assanah-Carroll does not allege that her dwelling unit was uninhabitable or that the

value of the lease was diminished by any condition of the property caused by the lack of

licensure. Her claim for damages4 under the MCDCA and MCPA is based solely upon the




       4
          Assanah-Carroll characterizes her effort to recoup her rent payments as
“damages.” As we explain more fully in this opinion, the rent payments she seeks to
recover are not damages—rather, she is seeking restitution. As Dan B. Dobbs explains,
“restitution is not damages; restitution is a restoration required to prevent unjust
enrichment.” Law of Remedies: Damages-Equity-Restitution, 376 (3d ed. 2018).

                                              5
fact that the property was not licensed. She alleges that the entire rental payment for any

unlicensed period constitutes damages.

          2. Facts Related to the Law Office’s Efforts to Collect Unpaid Rent Attributable
             to the Unlicensed Period

       On behalf of their clients, the Law Office filed summary ejectment actions in the

District Court of Maryland sitting in Baltimore City to collect unpaid rent that would have

been owed during the period that the property was unlicensed. Assanah-Carroll made a

payment for rent incurred during the period in which the property was unlicensed in order

to redeem her lease pursuant to a final judgment of the Baltimore City District Court.

       Assanah-Carroll alleges that the collection of rent during the unlicensed period

violated the Baltimore City Code, and that those payments constitute damages under the

MCDCA and MCPA and must be refunded. For rent that was unpaid, she alleges that

attempting to collect unpaid back rent for months when the property was not licensed, even

though the property is currently licensed, violates the Baltimore City Code. She further

asserts that the full amount of the unpaid rental payments constitutes damages under the

MCDCA and MCPA.

                                             II

                                         Discussion

       Baltimore City, like many other local governments in Maryland, has enacted a

public local law governing residential rental licenses and inspections (sometimes

hereinafter referred to as the City’s “rental license law”). The City’s rental license law has

been around for many decades. The provisions of the Baltimore City Code that establish



                                              6
the residential licensing and inspection requirements are codified in Article 13, Subtitle 5

of the Baltimore City Code. Under the applicable provisions of the Baltimore City Code,

a person may not rent or offer to rent a residential dwelling unit5 without a rental license

issued by the Baltimore City Housing Commissioner. Baltimore City Code Art. 13, § 5-

4(a)(1).6 As a prerequisite to the issuance of an initial license or a renewal license, the unit

must pass an inspection that certifies compliance with various housing codes. § 5-7.

Violators of the rental license law may be subject to criminal and civil penalties, including

a daily fine of $1,000 for every day that the violation continues. §§ 5-25, 5-26.7

       In 2018, the Baltimore City Council adopted Bill 18-0185, which amended certain

sections of Article 13, Subtitle 5. The Bill effectuated two significant changes to the City’s

rental license laws. First, it expanded the application of the City’s rental license and

inspection requirements to all non-owner-occupied dwellings rather than just multi-unit

properties. Aleti, Slip Op. at 8. Second, it required property owners to hire third-party

licensed home inspectors (instead of City inspectors) to complete the rental inspections




       5
         The Baltimore City Code Article 13, § 5-1(g) defines “rental dwelling” as: “(1)
any multiple-family dwelling; (2) any rooming house; and (3) any non-owner-occupied
dwelling unit in a 1- or 2-family dwelling that is leased or rented or offered or available for
lease or rental in exchange for any form of consideration.”
       6
        All references to the Baltimore City Code are to Article 13. For the sake of brevity,
we shall refer to all provisions of Article 13 by the applicable subtitle section reference.
For example, Art. 13 § 5-4 shall be referred to as “§ 5-4.”
       7
       In Aleti v. Metropolitan Baltimore, LLC, ____ Md. ____ (Filed July ___, 2022),
we more fully describe the statutory scheme of the City’s rental license law, including the
amendments made to the licensing requirements in 2018.

                                               7
prior to receiving a rental license, thereby shifting the administrative burden associated

with those inspections from the City to the property owner.8 Id. at 8–9.

      In connection with the expansion of the application of the City’s rental and inspection

requirements to all owner-occupied dwelling units, Bill 18-0185 included an amendment to

§ 5-4. Prior to the 2018 amendment, § 5-4 stated as follows: “No person may: operate any

multiple-family dwelling or rooming house without a license to do so from the

Commissioner.” Bill 18-0185 modified the language in § 5-4(a) to read as follows:

      § 5-4. License Required.

      (a) In general.

          Except as provided in subsection (b) of this section, no person may:[9]

      (1) rent or offer to rent to another all or any part of any rental dwelling
          without a currently effective license to do so from the Housing
          Commissioner; or

      (2) charge, accept, retain, or seek or collect any rental payment or other
          compensation for providing to another the occupancy of all or any part of
          any rental dwelling unless the person was licensed under this subtitle at
          both the time of offering to provide and the time of providing this
          occupancy.




      8
        The 2018 amendment also made additional changes, such as implementing a tiered
license expiration based upon the property owner’s compliance with the local laws.
However, the salient substantive changes related to the expansion of the license and
inspection requirements to all non-owner-occupied dwellings and the privatization of the
inspection process.
      9
         Section 5-4(b) contains an exception to the license requirement established in
subsection (b) for any rental dwelling that is owned and operated by the Housing Authority
of Baltimore City.


                                             8
       Assanah-Carroll alleges that the language set forth in § 5-4(a)(2), which came into

existence with the adoption of Bill 18-0185, gives her a right to maintain a private action

under the MCPA to obtain recovery of the rent that she paid during the period that the

property was unlicensed without showing that she suffered any actual injury or damages

from Roizman’s lack of licensure. She contends that the City’s enactment of this local law

is “an express prohibition on the collection or retention of rent where a property was

unlicensed at the time the occupancy was provided or at the time it was offered” and that

the “plain language” of this local law “requires forfeiture of the prohibited rent regardless

of whether the apartments were uninhabitable.” Unlike the tenants in Aleti, Assanah-

Carroll does not allege that § 5-4(a)(2) creates its own implied private right of action to

pursue such a remedy. Instead, she asserts that § 5-4(a)(2) establishes a judicial remedy of

restitution that she may pursue by filing a private action under the MCPA. Stated another

way, Assanah-Carroll is asserting that Baltimore City has enacted a local law that provides

her with additional remedies under a state statute.

       To consider Assanah-Carroll’s legal argument, we start our discussion by examining

the statutory remedies provided by the General Assembly to consumers under the MCPA

for violations of the Act, as well as our case law spanning 30 years which has consistently

interpreted these remedies. The remedies established by the Maryland General Assembly

within the context of the MCPA, and our case law interpreting the same, are particularly

instructive here because “the creation of new causes of action in the courts has traditionally

been done either by the General Assembly or by this Court under its authority to modify

the common law of this State.” McCrory Corp. v. Fowler, 319 Md. 12, 20 (1990),


                                              9
superseded by statute as stated by Wash. Suburban Sanitary Comm’n v. Phillips, 413 Md.

606, 627–29 (2010). And, as discussed in detail below, if we were to hold that the

Baltimore City Council, in fact, intended to enact a local law purporting to modify the

judicial remedies expressly provided under a state statute—the MCPA—such remedies

would be inconsistent with the remedies provided by the plain language of the MCPA as

consistently interpreted by this Court.

       A. Maryland Consumer Protection Act

       In 1973, the Maryland General Assembly enacted the MCPA, which is set forth in

Maryland Code (1974, 2013 Repl. Vol., 2021 Supp.), Commercial Law Article (“CL”)

§ 13-101, et. seq. The purpose of the MCPA is to “set certain minimum statewide standards

for the protection of consumers across the State . . . .” CL § 13-102(b)(1). In enacting the

MCPA, the General Assembly determined that the State “should take strong protective and

preventative steps to investigate unlawful consumer practices, to assist the public in

obtaining relief from these practices and to prevent these practices from occurring in

Maryland.” CL § 13-102(b)(3). The General Assembly further instructed that the MCPA

shall be “construed and applied liberally to promote its purpose.” CL § 13-105. To that

end, the MCPA prohibits all trade practices that are unfair, abusive, or deceptive in, among

other things, the collection of consumer debts. See CL §§ 13-301(14)(iii); 13-303(5).

       Section 13-303 of the MCPA generally prohibits unfair, abusive, or deceptive trade

practices, and § 13-301 contains a nonexclusive list of practices that are defined to be

unfair, abusive, or deceptive, and include any:




                                            10
   (1)        False, falsely disparaging, or misleading oral or written statement, visual
              description, or other representation of any kind which has the capacity,
              tendency or effect of deceiving or misleading consumers;10

   (2)        Representation that: (1) Consumer . . . realty . . . [has] a sponsorship,
              approval, accessory, characteristic . . . which they do not have;

   (3)        Failure to state a material fact if the failure deceives or intends to
              deceive[.]
         We have held that a landlord who advertises and rents an unlicensed dwelling in

violation of the Baltimore City rental license law violates CL § 13-301(1), (2), and (3). See

Golt v. Phillips, 308 Md. 1, 9 (1986). However, as discussed below, simply establishing a

violation of the MCPA does not entitle a consumer to a right to restitution of rent paid that

would otherwise be owed in the absence of a violation.

         The Act not only defines the prohibited practices—it also provides separate public and

private enforcement provisions, each with their own remedies. We recently described the

MCPA as “provid[ing] an array of options in enforcing the Act, some of them punitive in

nature, designed to protect the public at large by punishing the wrongdoer, some designed

more particularly to benefit individual victims of statutory violations, [and] some having a

dual purpose, depending on the circumstances.” Linton v. Consumer Protection Division,

467 Md. 502, 515 (2020). In Linton, we discussed at length the distinction between the

statutory relief available to consumers under the MCPA for civil damages, and the



          Under the Maryland Consumer Protection Act (“MCPA”), “consumer realty” is
         10

defined as real property that is “primarily for personal, household, family or agricultural
purposes.” CL § 13-101(d)(1). “Consumer” is defined as an “actual or prospective purchaser,
lessee, or recipient of consumer goods, consumer services, consumer realty, or consumer
credit.” CL § 13-101(c)(1). Under these definitions, residential tenants who lease real property
qualify for protection under the MCPA. See Golt v. Phillips, 308 Md. 1, 8 (1986).

                                                11
Division’s ability to recover restitution and disgorgement of funds received by defendants

through their statutory misconduct. Id. at 515–21. We classified the statutory enforcement

options under the MCPA as falling within three categories. Id. at 515–16.

            1. Public Enforcement by the Division
       In the first category are purely public enforcement measures—consisting of civil

penalties that the Consumer Protection Division (“Division”) of the Office of the Attorney

General, may impose against “merchants”11 who violate the Act, see CL § 13-410, as well

as criminal penalties, see CL § 13-411. Such actions may be initiated by a consumer

complaint or a Division investigation. We described the Division’s broad powers to

enforce the MCPA as including “the power to receive and investigate consumer

complaints, initiate . . . investigation[s] of any possibly unfair and deceptive trade practice,

issue cease and desist orders, adopt rules and regulations . . . and seek a temporary or

permanent injunction in a civil enforcement proceeding.” Consumer Protection Div. v.

Consumer Publ’g, 304 Md. 731, 745 (1985). Violators of the MCPA may also be

criminally prosecuted. CL § 13-411.

            2. Private Right of Action
       In addition to these public enforcement provisions described above, the Legislature

has also provided for a private action for damages by a consumer who has been subjected

to a practice that is prohibited under the MCPA. CL § 13-408 provides in pertinent part:

       (a) Actions authorized. — In addition to any action by the Division or
           Attorney General authorized by this title and any other action otherwise
       11
         “Merchant” is defined as “a person who directly or indirectly either offers or
makes available to consumers any consumer goods, consumer services, consumer realty,
or consumer credit.” CL § 13-101(g).

                                              12
          authorized by law, any person may bring an action to recover for injury
          or loss sustained by him as the result of a practice prohibited by this title.

       (b) Attorney’s fees. — Any person who brings an action to recover for injury
           or loss under this section and who is awarded damages may also seek,
           and the court may award, reasonable attorney’s fees.

       (c) Frivolous actions. — If it appears to the satisfaction of the court, at any
           time, that an action is brought in bad faith or of a frivolous nature, the
           court may order the offending party to pay the other party reasonable
           attorney’s fees.

       As we will discuss more fully below, for more than 30 years, we have consistently

interpreted the plain language of CL § 13-408 as requiring that a plaintiff pursuing a

private action under the MCPA must prove “actual injury or loss.” Lloyd v. Gen. Motors

Corp., 397 Md. 108, 143 (2007); CitaraManis v. Hallowell, 328 Md. 142, 153 (1992).

          3. The Right of the Attorney General and the Division to Seek Disgorgement
             and Restitution Remedies Through Public Enforcement That May Benefit
             Individual Consumers
       “In the third category are remedies that the [Division] may pursue to protect the

public, directly or indirectly and to provide relief to individual [consumers].” Linton, 467

Md. at 516 (emphasis in original). “CL § 13-406 permits the Attorney General to sue for

an injunction to prohibit persons from violating the Act, which can aid both the public and

one or more [consumers], depending on what is sought to be enjoined.” Id. In addition to

providing injunctive relief, CL § 13-406(c) “permits the court to restore to a person any

money or real or personal property acquired from the person by means of a prohibited

practice.” Id. (cleaned up). We observed that “[a]lthough there is an indirect benefit to the

public from that provision in terms of inflicting some economic pain on the violator, which,




                                             13
depending on the circumstances, could be substantial, it is clearly designed as well to

benefit individual victims.” Id.

       In Linton, we also pointed out an additional enforcement option in the third

category—set forth in CL § 13-403(b)(1)(i)—which “permits [the Division], as part of a

cease and desist order, to order the violator ‘to take affirmative action, including the

restitution of money or property.’” Id. (some quotation marks omitted). We observed that

“[r]estitution also is provided for in [CL § 13-403(b)(1)(ii)], which allows the cease and

desist order to contain any stipulation or condition listed in [CL] § 13-402(b).” Id.

       As we stated in Linton, the MCPA does not mention the word “disgorgement,” nor

does it define the word “restitution.” Linton, 467 Md. at 517. We observed that the

“connection between those terms was supplied by this Court in Consumer Protection v.

Consumer Pub[lishing], in which the Court first explored in any depth the purpose and

meaning of the then-relatively new [MCPA].” Id. In Linton, we confirmed “a critical

holding” in Consumer Publishing—which is this Court’s adoption of the distinction

between civil damages and disgorgement/restitution. Id. at 519. Because Assanah-Carroll

is seeking the remedy of restitution or disgorgement of rent payments within the context

of a private action brought under CL § 13-408, it is useful to revisit this distinction.

       In Consumer Publishing, the Court explored the purpose and meaning of the then-

relatively new MCPA. 304 Md. 731. One issue was whether, as part of a cease and desist

order, the Division could order restitution when there was no evidence of reliance by

consumers on the company’s misleading advertisements. Id. at 775. In the context of this

issue, we looked at the meaning of restitution and contrasted it with that of civil damages.


                                              14
Id. at 776. In doing so, this Court aligned itself with the views of Professor Dan. B. Dobbs,

expressed in Dobbs, Law of Remedies § 4.1 at 224 (1973):

       “The damages recovery is to compensate the plaintiff and it pays him,
       theoretically, his losses. The restitution claim, on the other hand, is not aimed
       at compensating the plaintiff but at forcing the defendant to disgorge the
       benefits it would be unjust for him to keep . . .

       Restitutionary recoveries often amount to about the same as the plaintiff’s
       losses, and thus serve many of the compensatory purposes served by a
       damages recovery. The justification lies, however, in the avoidance of unjust
       enrichment on the part of the defendant.”

       Consumer Publishing, 304 Md. at 776.12 Normally, the Court continued, a plaintiff

seeking disgorgement/restitution must show reliance on the misrepresentation. Id. at 777.

After reviewing case law from other jurisdictions, we concluded that the reliance

requirement is relaxed when the remedy is pursued by a government consumer protection

agency. Id. at 779–81. We similarly determined that under the MCPA, “the Division may

include a general restitution provision in a cease and desist order without direct proof of

consumer reliance.” Id. at 781.

       In Linton, after discussing Consumer Publishing and noting that the principles

enunciated in that case have been “confirmed several times by this Court and applied by the


       12
          As we noted in Linton v. Consumer Protection Division, 467 Md. 502, 518 n.5
(2020), Professor Dobbs later updated his 1973 book. The current version is Dan B. Dobbs
and Caprice L. Roberts, Law of Remedies, 3d ed. (2018). The authors confirm the
difference between restitution and civil damages: “Restitution measures the remedy by
defendant’s gain and seeks to force disgorgement of that gain. It differs in its goal or
principle from damages, which measures the remedy by plaintiff’s loss and seeks
compensation for that loss.” Id. at 374. They give a simple example: the defendant steals
[or obtains by fraud] the plaintiff’s watch, which has a value of $30, but which the
defendant sells for $40. The plaintiff’s loss and compensatory damage is $30, but a
restitution recovery is $40 – the measure of the defendant’s unjust enrichment. Id.

                                              15
Court of Special Appeals and the U.S. Court of Appeals for the Fourth Circuit,” we once

again affirmed the distinction between civil damages and disgorgement/restitution, stating

that restitution through disgorgement is not in the nature of civil damages. Linton, 467 Md.

at 519–20 (citing Consumer Protection v. Morgan, 387 Md. 125, 164–66 (2005); Luskin’s v.

Consumer Protection, 353 Md. 335, 383 (1999); CitaraManis v. Hallowell, 328 Md. 142,

152–53 (1992); State v. Andrews, 73 Md. App. 80, 85–86 (1987); In re Edmond, 934 F.2d

1304 (4th Cir. 1991)). We pointed out that “restitution through disgorgement has a punitive

element to it, it partakes of a public remedy, not just a personal one, especially when pursued

by a government agency authorized by statute to pursue it.” Linton, 467 Md. at 520.

       Notably, the right to seek disgorgement/restitution is solely within the purview of

the Division. In other words, the MCPA does not confer a remedy of restitution as part of

the consumer’s private action under CL § 13-408. The consumer’s private remedy is

limited to “bring[ing] an action to recover for injury or loss sustained by him as a result of

a practice prohibited by this title.” CL § 13-408(a) (emphasis added). Only the Attorney

General and the Division have the right to pursue the remedy of disgorgement/restitution—

either in connection with the right to seek injunctive relief under CL § 13-406 or the

Division’s authority to enter a cease and desist order under CL § 13-403(b)(1)(i) and (ii).

Additionally, the Division’s ability to order restitution upon a finding of a statutory

violation is not unlimited. “For the Division to order a violator to pay restitution to a

particular individual, . . . the Division must determine that the consumer relied upon the

misrepresentation.” Morgan, 387 Md. at 163. “In Maryland, ‘[t]here is a reliance element

in restitution.’” Id. (quoting Luskin’s, 353 Md. at 385); see also Consumer Protection v.


                                              16
Outdoor World, 91 Md. App. 275, 291 (1992) (noting that “actual restitution may not be

ordered in the absence of some evidence that the individual purchaser was deceived by and

relied upon the offending communication”); Consumer Publishing, 304 Md. at 781

(holding that a blanket order or automatic restitution to all consumers was improper

because restitution to particular purchasers was appropriate only after verification of actual

reliance by those purchasers on the company’s misleading or deceptive advertisements).

       B. The Maryland Consumer Debt Collection Act
       The MCDCA was first enacted in 1972 and is codified at CL § 14-201, et. seq. It

applies to any “person collecting or attempting to collect an alleged debt arising out of a

consumer transaction.”     CL § 14-201(b) (defining “collector”); see also Nationstar

Mortgage, LLC v. Kemp, 476 Md. 149, 161 (2021) (explaining that “[t]he MCDCA

regulates the conduct of anyone who collects—or attempts to collect—a debt arising from

a consumer transaction[]”). The MCDCA prohibits eleven categories of conduct when

collecting or attempting to collect a debt, including: claiming, attempting, or threatening to

enforce a right with knowledge that the right does not exist. CL §§ 14-202(8). “To prove

a claim under this provision of the MCDCA, a complainant must establish two elements:

(1) the debt collector did not possess the right to collect the amount of debt sought; and (2)

the debt collector attempted to collect the debt knowing that it lacked the right to do so.”

Chavis v. Blibaum & Assocs., P.A., 476 Md. 534, 553 (2021) (cleaned up). The “with

knowledge” element of this subsection of the MCDCA “require[s] proof that a debt

collector claimed, attempted, or threatened to enforce the non-existent right ‘with actual

knowledge or with reckless disregard as to the falsity of the existence of the right.’”


                                             17
Chavis, 476 Md. at 563 (quoting Fontell v. Hassett, 870 F. Supp. 2d 395, 407 (D. Md.

2012)) (internal quotation marks and citations in Fontell omitted). Under CL § 14-203,

“[a] collector who violates any provision of [the MCDCA] is liable for any damages

proximately caused by the violation, including damages for emotional distress or mental

anguish suffered with or without accompanying physical injury.” Like the MCPA, actual

damages are an element of any MCDCA claim.13

       Although MCDCA authorizes a private action (CL § 14-203), it does not provide

for its own public enforcement. Rather, the General Assembly incorporated a provision

into the MCPA making it an “unfair or deceptive trade practice” to engage in conduct that

violates the MCDCA. CL § 13-301(14)(iii).

       C. Our Jurisprudence Concerning a Tenant’s Right to Bring a Private Action
          Under the MCPA Against a Landlord for Renting a Dwelling Without a
          License
       In the rental housing context, our jurisprudence firmly establishes a tenant’s right to

bring a private action under the MCPA where a landlord violates a local rental license law,

and the tenant can prove that he or she suffered actual injury or loss in connection with the

unlicensed status of the property. It similarly rejects the tenant’s ability to bring an action

seeking restitution or disgorgement of rent under a private action filed under the MCPA

based upon lack of licensure alone.




       13
          Two provisions of the MCPA also apply to consumer debt collection practices.
CL § 13-303(5) prohibits a person from “engag[ing] in any unfair, abusive, or deceptive
trade practice . . . in . . .[t]he collection of consumer debts[.]” A violation of the MCDCA
also constitutes a per se violation of the MCPA as an “unfair, abusive, or deceptive trade
practice.” CL § 13-301(14)(iii).

                                              18
       In Golt v. Phillips, 308 Md. 1 (1986), we first considered a tenant’s private action

under the MCPA filed against his landlord, who was unlicensed under the Baltimore City

rental license law. In that case, not only was the landlord unlicensed, but the apartment

was uninhabitable. Id. at 5–6. After the tenant moved in and the landlord refused to

make repairs, the tenant called the City, which performed an inspection. Id. The housing

inspector discovered that the landlord did not have the necessary license or inspection to

operate the building as a multiple family dwelling. The inspector also found numerous

housing code violations, including the lack of toilet facilities in the tenant’s apartment,

defective doors and locks, and the lack of fire exits and fire doors. Id. at 6. The City

issued violation notices to the landlord, ordering the landlord to correct the violations and

either obtain a proper license or discontinue renting the multiple family dwelling. Id.

       Within five days of the inspection, the landlord sent the tenant an eviction notice

informing him that the apartment was not properly licensed and was being illegally rented.

Id. The landlord ordered the tenant to vacate the apartment. Id. The tenant vacated and

moved to a new apartment that cost considerably more than the rent that was advertised for

the apartment that turned out to be unlicensed. Id. After the tenant moved out and

requested the return of his deposit, the landlord informed him that he was withholding a

portion of the security deposit for rent and utility charges. Id. The tenant rejected the

landlord’s tender of the balance of the deposit and filed suit in District Court. Id. The

tenant’s action included a claim that the landlord’s actions violated the MCPA. Id. The

landlord filed a counterclaim for additional rent and other monies allegedly due. Id.




                                             19
       After the District Court denied the tenant any relief under the MCPA, and the

circuit court dismissed the tenant’s appeal, we granted the tenant’s petition for a writ of

certiorari to determine whether the tenant had an action under the MCPA against the

landlord.   We first determined that advertising and renting an unlicensed dwelling

violates CL § 13-301(1), (2), and (3). Id. at 9. After concluding that the landlord’s action

in renting the unlicensed dwelling constituted an unfair and deceptive trade practice under

the MCPA, we considered the “the amount of damages that may be received under the

[M]CPA.” Id. at 11.

We observed:

       Section 13-408 of the [M]CPA sets forth the private remedy created by the
       act: “any person may bring an action to recover for injury or loss sustained
       by him as the result of a practice prohibited by this title.” This private
       remedy is purely compensatory; it contains no punitive component. Indeed,
       any punitive assessment under the [M]CPA is accomplished by an
       imposition of a civil penalty recoverable by the State under § 13-410, as
       well as by criminal penalties imposed under § 13-411. Thus, in determining
       the damages due the consumer, we must look only to his actual loss or
       injury caused by the unfair or deceptive trade practices.

Id. at 12 (emphasis added). We held that the tenant was entitled to compensatory

damages consisting of restitution of the rent, which he had paid for three months of the

uninhabitable apartment, and consequential damages, such as the cost of moving from

the premises and the additional cost of substitute housing for the remainder of the term

of the lease that he had entered. Id. at 13–14.

       In CitaraManis v. Hallowell, 328 Md. 142 (1992), we considered whether a tenant

could maintain a private action under the MCPA or under a common law action for

restitution, to recover rent paid in connection with the property they had rented that was


                                            20
not licensed as required by the Howard County Code. Unlike the tenant in Golt—who

had established that the property was not only unlicensed but also uninhabitable—the

tenants did not allege that the lack of licensure caused them any injury or loss, and the

condition of the house was acceptable during the tenancy, which lasted one-and-a-half

years. Id. at 145. However, after learning that the property was not licensed, they filed

suit to recover the amounts they had paid in rent as damages under the MCPA and as

restitution of voluntary payments made under an illegal lease. Id.

       After the circuit court ruled in favor of the tenants, we reversed the circuit court’s

judgment. We pointed out that under the plain language of private action provisions of the

MCPA, a plaintiff must prove “actual injury or loss sustained.” Id. at 151 (citing CL§ 13-

408(a)) (cleaned up). We discussed the public and private remedies that are available under

the MCPA, observing that a consumer who has been subjected to an unfair, abusive, or

deceptive trade practice “may elect to utilize either the public or private enforcement

proceedings available under the [M]CPA or may utilize both public and private

enforcement proceedings, either simultaneously or in the alternative.” Id. We noted that

in a public proceeding under the MCPA, any prohibited practice is a violation regardless

of whether the “consumer in fact has been misled, deceived, or damaged as a result of that

practice.” Id. at 152 (quoting CL § 13-302) (emphasis added). By contrast, to maintain a

private enforcement proceeding, we pointed out that the express terms of the MCPA “only

permit[] a consumer ‘to recover for injury or loss sustained by him as the result of a practice

prohibited by this title.’” Id. (quoting CL § 13-408(a)(1)) (emphasis added).




                                              21
       Based upon the language in CL § 13-408(a), we concluded that the private action

“therefore requires an aggrieved consumer to establish the nature of the actual injury or

loss that he or she has allegedly sustained as a result of the prohibited practice.” Id. We

stated that “[t]his statutory construction creates a bright line distinction between the public

enforcement remedies available under the [M]CPA, and the private remedy available under

[CL] § 13-408(a).” Id. We also observed that “awarding full restitution of the rent paid

by the tenants who offered no proof of actual injury or loss would be in the nature of a

punitive remedy,” serving to penalize the landlords for their failure to obtain a license

and to serve as a general deterrent to similar conduct by other landlords generally. Id.

at 153 (emphasis added). We explained that CL § 13-408(a) “was not intended to punish

the landlord or set an example for similar wrongdoers.” Id. Accordingly, we held that

the plaintiff tenants could only recover on their private MCPA claim against their

landlord for deceptive trade practices arising from renting an unlicensed apartment if

they could prove that the unlicensed condition caused them to suffer an “actual injury

or loss.” Id.

       In Galola v. Snyder, a companion case to CitaraManis, we held that the circuit

court erred in granting summary judgment in favor of a tenant against an unlicensed

landlord based on upon proof of voluntary payment of rent. 328 Md. 182, 185–86

(1992). We summarized our interpretation of the private right of action under the

MCPA in the context of a tenant’s claim against an unlicensed landlord as follows:

       [The MCPA] provides a private cause of action . . . for a tenant of
       residential property who has been the victim of unfair and deceptive trade
       practices by his or her landlord. Rental of a dwelling that has not been


                                              22
       licensed as required by a local housing code is an unfair and deceptive
       trade practice by a landlord. Nevertheless, in such an action the tenant is
       limited to recovering actual loss or injury caused by the deceptive trade
       practices. A tenant is not entitled to damages under § 13-408(a) of the
       [M]CPA solely upon proof that the leased property was not licensed as
       required by law; rather, the tenant must prove actual loss or injury caused
       by lack of licensure. Furthermore, voluntary payment of rent under an
       unenforceable lease does not entitle a tenant to restitution of that rent
       unless the tenant can establish that he or she was provided less than she
       had bargained for in the lease.

Id. However, unlike the facts in CitaraManis, there was evidence that the tenant was

harmed because the property contained defects such as cracks, holes, loose paint and

plaster, windows that admit rain, defective heat and air conditioning, dampness in

habitable room, and water in the basement. Id. at 184. As such, although we held that

the trial court improperly granted summary judgment for the tenant on proof of no more

than the tenant’s voluntary rent for the unlicensed property, we remanded the case for

a trier of fact to determine whether the tenants suffered actual loss or injury arising from

the condition of the unlicensed property. Id. at 186.

       In McDaniel v. Baranowski, 419 Md. 560 (2011), we reaffirmed the analytical

framework that we set forth in CitaraManis. In McDaniel, we considered whether an

unlicensed landlord could initiate a summary ejectment proceeding for a tenant’s failure

to pay rent. Id. at 562–63. We will discuss our holding on that issue later when we

consider the second certified question. We also considered whether the District Court

erred in denying the tenant’s counterclaim that she filed under the MCPA because she

failed to prove actual damages. Id. at 563, 587. We compared the tenant’s allegation

in McDaniel with the allegations made by the tenants in CitaraManis and Golt. We



                                            23
noted that in CitaraManis, the tenant had not alleged or proven that the rental dwelling

“was unclean, unsafe, uninhabitable or unsuitable in any regard,” or that they had

suffered any diminution of the rental value of the property resulting from the lack of

licensure. McDaniel, 419 Md. at 587 (quoting CitaraManis, 328 Md. at 149). By

contrast, we pointed out that in Golt, the tenant “demonstrated actual injury, in both the

diminution of value of the premises due to defects in the unit, which did not even have

toilet facilities, and also in the cost of securing suitable housing.” Id. We determined

that the “[t]he present case is analogous to CitaraManis, because [the tenant] failed to

present any evidence that she sustained any actual damages, such as bills for medical

treatment, loss of wages, or the cost of securing suitable substitute housing, for

example.” Id. at 587–88. Based upon this analysis we agreed with the District Court

that the tenant “failed to prove actual loss or injury, a prerequisite to recovery under the

[MCPA].” Id. at 588.

       To summarize our holding in CitaraManis, which we applied in Galola and

McDaniel, a tenant may only pursue a private action under the MCPA against an

unlicensed landlord where the tenant can prove that the unlicensed condition caused the

tenant to suffer an “actual injury or loss.” 328 Md. at 151. Simply alleging a lack of

licensure is not enough.

       D. Analysis Pertaining to Certified Question 1
       Turning to the issue presented in certified question 1, Roizman asserts that this

Court’s holding in CitaraManis, which we applied in Galola, and McDaniel, also applies

to Assanah-Carroll’s MCPA claim.         Roizman points out that, like the tenants in


                                            24
CitaraManis, Assanah-Carroll does not allege that her dwelling unit was uninhabitable or

that the value of the lease was diminished by any condition of the property caused by the

lack of licensure. Roizman notes that Assanah-Carroll’s claim for restitution of rent under

the MCPA is based solely upon the fact that the property was not licensed, which she

contends constitutes “damages.” Roizman contends that we rejected the same argument

30 years ago in CitaraManis, which has not been overturned by this Court. Roizman

further points out that, in the years since CitaraManis was decided, our interpretation of

the private action arising under CL § 13-408(a) as requiring “actual injury or loss” has not

been modified or overruled by the Legislature.

       Roizman also asserts that, in enacting Bill 18-0185—which amended the language

in § 5-4(a)—the Baltimore City Council did not intend to create a new remedy under the

MCPA. Roizman further contends that, even if the City Council had expressly intended to

create such a remedy, the City Council lacked the legal authority to adopt a local law that

purports to establish expanded judicial remedies under a private right of action established

by the General Assembly. Roizman also argues that, if Assanah-Carroll’s interpretation of

§ 5-4(a)(2) prevails, it would have the effect of improperly modifying (and would in fact,

extinguish) the actual damages requirements of the MCPA. Simply put, according to

Roizman, the Baltimore City Council cannot enact a local law that has the effect of

circumventing the statutory requirement that a consumer prove actual damages when filing

a claim under the MCPA.

       Assanah-Carroll argues that her MCPA claim is different from the tenant’s claim in

CitaraManis because her claim arises out of the license requirements under the Baltimore


                                            25
City local law instead of the Howard County local law. Specifically, Assanah-Carroll

argues that the City Council’s enactment of § 5-4(a)(2) provides her with the right to

maintain a private action under the MCPA to obtain the judicial remedy of restitution of

rent based upon lack of licensure alone. According to Assanah-Carroll, she is entitled to

seek this judicial remedy in a private action under the MCPA because the City Council has

made an “express policy decision” to permit the recovery of sums paid pursuant to an

“illegal contract.”

       For the reasons set forth below, we agree with Roizman that § 5-4(a)(2) does not give

Assanah-Carroll a right to seek the remedy of restitution or disgorgement of rent that was

voluntarily paid in connection with the occupancy of an unlicensed dwelling under the MCPA.

           1. There Is Nothing in the Language of § 5-4(a) or Its Legislative History to
              Suggest that the Baltimore City Council Intended to Create a Judicial
              Remedy that Could Be Pursued by Filing a Private Action Under the MCPA
       In Aleti, we determined that there is nothing in the legislative history of Bill 18-

0185 to suggest that the Baltimore City Council intended to create a stand-alone implied

private right of action under § 5-4(a)(2) that would enable City tenants to pursue a judicial

remedy of restitution of rent. Aleti, Slip op. at 27–32. We will not repeat our analysis of

that issue here. It is sufficient to simply note that, similarly, there is nothing in the

legislative history of Bill 18-0185 to indicate that the City Council intended to create a

judicial remedy entitling City tenants to seek restitution of rent that could be pursued within

a private action arising under the MCPA. As we observed in Aleti, the City’s Department

of Law was asked to comment on the form and legal sufficiency of Bill 18-0185. If the

City Council had intended to create a judicial remedy that could be pursued within a private


                                              26
action under the MCPA that is inconsistent with the remedies expressly provide by the state

statute, surely the City’s legal counsel would have commented on that fact. Based upon

our review of the legislative history that we outlined Aleti, we hold that City Council did

not intend to create a judicial remedy enabling City tenants to seek restitution of rent as

part of a private action brought under the MCPA.

          2. The Maryland General Assembly Has Not Given Baltimore City the
             Authority to Enact Local Laws to Alter or Circumvent the Remedies Provided
             Under the MCPA
       We also determine that, even if the Baltimore City Council intended to create

modified or expanded remedies for City tenants that could be pursued by filing a private

action under the MCPA or MCDCA, it lacked the authority to do so.

       Baltimore City is a charter home rule jurisdiction under Article XI-A of the

Maryland Constitution. On a number of occasions, we have pointed out that Article XI-A,

which we commonly refer to as the Home Rule Amendment, enabled Baltimore City and

counties “which chose to adopt a home rule charter, to achieve a significant degree of

political self-determination.” Piscatelli v. Bd. of Liquor License Comm’rs, 378 Md. 623,

633 (2003) (quoting Holiday Universal, Inc. v. Montgomery Cty., 377 Md. 305, 313

(2003)) (additional quotations omitted).     “Its purpose was to transfer the General

Assembly’s power to enact many types of county public local laws to the [Article] XI-A

home rule counties.” McCrory, 319 Md. at 16. In McCrory, we explained that the purpose

of Article XI-A was to secure a “larger measure of home rule . . . to the people of the

respective political subdivisions of the state in matters of purely local concern, in order

that there should be the fullest measure of local self-government, and that these local


                                            27
questions should thus be withdrawn from consideration by the General Assembly. . . .” Id.

(quoting State v. Stewart, 152 Md. 419, 422 (1927)).

       “Sections 1 and 1A of Article XI-A empower Baltimore City and the counties of

Maryland to adopt a charter form of local government.” Id. Article XI-A, § 2 of the

Constitution requires the General Assembly to enact a grant of express powers for

Baltimore City and the counties which have adopted home rule charters.14 As it pertains

to Baltimore City, most of the express powers granted by the General Assembly pursuant

to Article XI-A, § 2 are contained in Article II of the Baltimore City Charter.15

       Section 3 of Article XI-A provides:

       From and after the adoption of a charter by the City of Baltimore, or any
       County of this State, as hereinbefore provided, the Mayor of Baltimore and
       City Council of the City of Baltimore or the County Council of said County,
       subject to the Constitution and Public General Laws of this State, shall have
       full power to enact local laws of said City or County. . . upon all matters
       covered by the express powers granted as above provided . . . .




       14
            Article XI-A, § 2 of the Maryland Constitution states:

       The General Assembly shall by public general law provide a grant of express
       powers for such County or Counties as may thereafter form a charter under
       the provisions of this Article. Such express powers granted to the Counties
       and the powers heretofore granted to the City of Baltimore, as set forth in
       Article 4, Section 6, Public Local Laws of Maryland [now codified as Article
       II of the Baltimore City Charter] shall not be enlarged or extended by any
       charter formed under the provisions of this Article, but such powers may be
       extended, modified, amended or repealed by the General Assembly.
       15
        Some additional express powers are set forth in other public general laws. For
example, the Land Use Article § 10-201 et seq. expressly grants zoning authority to the
Mayor and City Council of Baltimore.

                                              28
(Emphasis added). We have repeatedly emphasized that “Article XI-A ‘does not constitute

a grant of absolute autonomy to local governments.’” Holiday Universal, 377 Md. at 314

(quoting McCrory, 319 Md. at 17 (quoting Ritchmount P’ship v. Bd. of Supervisors of

Elections for Anne Arundel Cty., 283 Md. 48, 56 (1978))); also citing H.P. White Lab., Inc.

v. Blackburn, 372 Md. 160, 167–68 (2002) (“As made clear by the language of Article XI-

A, § 3 of the Constitution . . . the law making authority of a home rule county is limited to

the power to enact local laws of said . . . County”) (emphasis in original) (cleaned up);

Sweeney v. Hartz Mountain Corp., 319 Md. 440 (1990). Indeed, if an “ordinance enacted

by a charter county does not constitute a ‘local law’ within the meaning of Article XI-A, it

is beyond the authority of a charter county and, therefore, is unconstitutional.”

Montgomery Cty. v. Broadcast Equities, Inc., 360 Md. 438, 441 n.1 (2000) (citing

McCrory, 319 Md. at 17–24). In determining whether an ordinance is a “local law” or a

“general law,” we have described the distinction as follows:

       [A] local law in subject matter and substance is confined in its operation to
       prescribed territorial limits. A general law, on the other hand, deals with the
       general public welfare, a subject which is of significant interest not just to any
       one county, but rather to more than one geographical subdivision, or even to
       the entire state. Moreover, the Court has held that some statutes, local in form,
       are general laws, since they affect the interest of the whole state.

McCrory, 319 Md. at 18 (quoting Steimel v. Board, 278 Md. 1, 5 (1976) (quoting Cole v.

Secretary of State, 249 Md. 425 (1968))) (internal citations and quotations omitted).

       Where a charter county attempts to enact an ordinance on “matters of significant

interest to the entire state,” we have determined that it is not, in fact, “a local law” under

Article XI-A. Id. at 19; see also H.P. White Lab., 372 Md. at 160 (holding that Harford



                                              29
County’s anti-employment discrimination law was not a “local law” and was therefore

unconstitutional under the Home Rule Amendment); Gunpowder Horse Stables, Inc. v.

State Farm Auto. Ins. Co., 108 Md. App. 612 (1996) (holding that a Baltimore County

Code provision that purported to create a private right of action against the owner of an

animal for damages caused by the animal was invalid under Article XI-A because it was

not a “local law”; and also noting that a county may not create a new right of action between

private parties concerning matters of statewide concern).

       Even if we were to agree with Assanah-Carroll that Baltimore City intended to

create a judicial remedy that could be pursued via a private action under the MCPA, the

General Assembly, through the express powers granted to Baltimore City by statute and

Article II of the Baltimore City Charter, has not conferred upon the City the authority to

adopt a local law that alters the remedies provided under the MCPA—a state statute.

       The Maryland Consumer Protection Act and its private and public enforcement

provisions “affect matters of significant interest to the entire State.” McCrory, 319 Md. at

20. The enforcement provisions provided under that Act apply uniformly to all consumers

across the State. The Legislature has not conferred upon Baltimore City the authority to

modify or circumvent the statutory remedies that uniformly apply to all consumers who

are subject to a prohibited unfair, abusive, or deceptive trade practice.

       Were we to accept Assanah-Carroll’s argument that § 5-4(a)(2) gives Baltimore City

tenants an expanded remedy to pursue restitution of rent within a private action under the

MCPA, such a remedy would be inconsistent with the remedies provided under the plain

language of CL § 13-408, as well as this Court’s consistent interpretation of the statutory


                                             30
remedies provided under the MCPA. As discussed above, the remedy of restitution or

disgorgement has a punitive element to it16—it is only available under the MCPA within

the context of a public enforcement proceeding filed by the Division or the Attorney

General. See Linton, 467 Md. at 516. Moreover, as we explained in Part II.A. of this

opinion, where the Division intends to order restitution to a particular individual or

individuals, the Division must determine that the individual consumer relied upon the

misrepresentation that forms the basis of the prohibited deceptive conduct. See Morgan,

387 Md. at 163 (“[f]or the Division to order a violator to pay restitution to a particular

individual, . . . the Division must determine that the consumer relied upon the

misrepresentation.”); Consumer Publishing, 304 Md. at 781 (holding that a blanket order

or automatic restitution to all consumers was improper because restitution to particular

purchasers was appropriate only after verification of actual reliance by those purchasers on

the company’s misleading or deceptive advertisements). Such an interpretation would also

be inconsistent with this Court’s decisions in CitaraManis, Galola, and McDaniel, which

expressly held that a tenant may not bring a private action under MCPA against an



       16
          Indeed, we can imagine many instances where requiring the restitution/disgorgement
of rent based upon a lack of license alone, would have a significant punitive element. As we
recently noted in Velicky v. Copycat Building, LLC, 476 Md. 435 (2021), Baltimore City
issues one rental license for an entire apartment unit. Under Assanah-Carroll’s theory, if a
single unit in a 146-unit building failed an inspection, which in turn caused the entire building
to fail to qualify for a new license, the consequence would be that the landlord would be
forced to refund to all the tenants in the building, any rent that was voluntarily paid for the
duration of the lapsed license period without demonstrating that they were damaged by the
lack of licensure. Such an expanded remedy is inconsistent with plain language of CL § 13-
408(a), which requires a plaintiff to prove actual injury or loss arising from the violation of
the Act in order to maintain a private right of action under the MCPA.

                                               31
unlicensed landlord without proof that the unlicensed condition caused them to suffer an

actual injury or loss—a statutory interpretation that has not been modified or overturned

by the Legislature.

       For these reasons, we hold that § 5-4(a)(2) does not provide Assanah-Carroll with a

remedy of restitution of rent under the MCPA. We hold that the Baltimore City Council,

in enacting Bill 18-0185, which added § 5-4(a)(2) to the City Code, did not intend to

establish a judicial remedy that could be pursued by filing a private action under the MCPA.

We further determine that even if the City Council had intended to create such a judicial

remedy, it lacks the authority to adopt a local law that modifies the remedies established

by the MCPA.

       E. Analysis Pertaining to Certified Question 2

       Certified question 1 addressed the tenant’s right to obtain restitution of rent where

the payment is voluntarily paid. Certified question 2 involves a landlord’s right to engage

in debt collection activities, including pursuing claims against the tenant in court, where

the tenant has failed to pay rent attributable to the unlicensed period. Specifically, we must

determine whether a landlord who is currently licensed may engage in collection activity

or initiate a summary ejectment action based upon the tenant’s failure to pay rent during

the period when the dwelling unit was unlicensed. In CitaraManis, we raised this very

issue but left it undecided. 328 Md. at 158–159 (observing that “[h]ere, we need not

decide whether lack of the required rental housing license, in and of itself and without




                                             32
regard to the condition of the premises, would be sufficient to bar a landlord’s claim for

unpaid rent or for use and occupation[]”).17

       The parties once again direct us to the language of the Baltimore City Code § 5-

4(a)(2) and focus their arguments on that section. Our holdings in Aleti and our answer

to certified question 1 dispose of the argument that the specific language of the City

Code establishes new rights or remedies that may be pursued by the tenants. We

determine that our answer to question 2 similarly does not depend upon the specific

language of any local law, but instead, is dependent upon established principles of

common law that this Court has the authority to apply. As noted above, this Court has

the authority to interpret and apply the common law. See Plank v. Cherneski, 469 Md.

548, 625–26 (2020) (affirming the existence of an independent cause of action for


       17
          In his concurring and dissenting opinion, Judge Gould argues that CitaraManis
should guide our analysis on the outcome of question 2. Gould, J., concurring and
dissenting opinion (“Dissent”). Dissent, part A. The Dissent points out that in
CitaraManis, we declined to apply the common law rule articulated in Harry Berenter,
Inc. v. Berman, 258 Md. 290, 293 (1970) (“Berenter”); Thorpe v. Carte, 252 Md. 523,
529 (1969); Smirlock v. Potomac Dev. Corp., 235 Md. 195, 203 (1964); Snodgrass v.
Immler, 232 Md. 416, 421–22 (1963); Goldsmith v. Mrfs. Liability Ins. Co., 132 Md.
283, 286 (1918) (collectively, the “Berenter cases”) to permit the tenant to recover
restitution of rent voluntarily paid on the basis that the contract was unenforceable because
of the landlord’s lack of licensure. We are not persuaded by the Dissent’s analysis for two
reasons. First, as the Dissent correctly points out, CitaraManis involved a tenant’s right
to obtain restitution in the form of rent voluntarily paid, instead of the unlicensed
landlord’s right to collect unpaid rent during the unlicensed period, and that “[t]hese are
different causes of action with distinct elements.” Dissent Slip. Op. at 7. Second, although
in CitaraManis, we declined to apply the common law rule expressed in the Berenter cases
to the tenant’s claim for disgorgement/restitution, as we discuss infra, 19 years later, in
McDaniel v. Baranowski, 419 Md. 560 (2011), we did, in fact, rely on the common law
principle articulated in the Berenter cases to prohibit an unlicensed landlord from utilizing
the summary ejectment statute, RP § 8-401, to collect unpaid rent owed in connection with
an unlicensed rental property.

                                             33
breach of fiduciary duty in Maryland and outlining the elements of the cause of action).

In addition to our authority, the “common law rule may, without constitutional

restraints, be changed or modified by legislative enactment[.]” Johns Hopkins Hosp. v.

Correia, 405 Md. 509, 521 (2008) (internal quotations omitted).

       As we explain below, in McDaniel, 419 Md. 560, we applied common law

principles to prohibit a landlord from enforcing his contractual right to collect rent from

a tenant by filing a summary ejectment proceeding during a period that the property

was unlicensed. We determine that there is no reason to limit our holding in McDaniel

to those situations where an unlicensed landlord is contemporaneously attempting to

enforce a contractual right to collect rent by filing actions in the courts. We conclude

that the same common law principles should apply when a landlord subsequently

obtains a license but is attempting to collect rent that is attributable to the unlicensed

period. We explain our reasons for extending the application of these common law

principles below.

          1. Landlord’s Contractual Remedies Arising from a Tenant’s Failure to Pay
             Rent
       A landlord’s right to receive rent is a contractual one.       Velicky v. Copycat

Building, LLC, 476 Md. 435, 448 (2021) (observing that “[a] landlord and tenant

relationship arises when an individual occupies the real property of another with

permission and for a consideration, which is usually in the form of the payment of

rent.”) (citing 49 Am. Jur. 2d Landlord and Tenant § 1 (2021)).




                                            34
       Where a tenant breaches a lease by failing to pay rent, the landlord has both

common law and statutory remedies. Under the common law, a landlord may bring a

breach of contract action against a tenant for unpaid rent that was owed during the tenancy

after a tenant vacates the property. See e.g., Ben-Davies v. Blibaum & Assocs., P.A., 457

Md. 228 (2018). In addition to the common law breach of contract remedy, where a

tenant is residing on the landlord’s property and fails to pay rent, the General Assembly

has enacted a streamlined and expedited process to enable the landlord to regain

possession and obtain a judgment for money damages.

       The landlord’s statutory right of action, which is codified in § 8-401 of the Real

Property Article (“RP”) of the Maryland Code, commonly referred to as a “failure to

pay rent” or “summary ejectment action,” “arises pursuant to a contractual relationship

between the landlord and tenant—whether express or implied, oral or written—and is

based upon the tenant’s failure to abide by his or her contractual obligation to pay rent.”

Velicky, 476 Md. at 453. “Summary ejectment proceedings empower the court to enter a

money judgment for the amount of rent determined to be owing and also to issue an order

for the tenant to yield possession of the premises when the jurisdiction over the tenant has

been obtained.” Schuman, Kane, Felts & Everngam, Chartered v. Aluisi, 341 Md. 115,

122 (1995) (internal quotation marks omitted).

       As we have previously observed, “[s]ummary ejectment proceedings are expedited.”

Cane v. EZ Rentals, 450 Md. 597, 602 (2016). The summons issued by the court directs the

tenant to appear in the District Court for a trial on the fifth day following the filing of the

complaint and to show cause why the relief sought by the landlord should not be granted.


                                              35
RP §§ 8-401(b)(3)(i)–(ii). The court is authorized to adjourn the trial for one day to permit

either party to procure necessary witnesses “in the interest of justice[,]” but may not adjourn

the trial for a period of longer than one day unless all parties consent. RP § 8-401(e)(1). If

judgment is entered in favor of the landlord, the statute provides that the court shall order

possession to be given to the landlord within four days. RP § 8-401(e)(3).

       Because the summary ejectment action is based solely upon the tenant’s obligation

to pay rent, if the tenant tenders the rent due, plus costs prior to the entry of judgment, the

action is dismissed. If the court enters judgment in favor of the landlord, including

possession of the premises, the tenant may redeem the leased premises if the tenant tenders

to the landlord the amount of the judgment, as well as any court awarded costs and fees, at

any time prior to the execution of the eviction order. RP § 8-401(g)(1). The tenant’s right

of redemption is no longer available if the tenant has had three judgments of possession

within the previous 12 months. RP § 8-401(g)(2).

       The failure to pay rent or statutory summary ejectment action arising under RP § 8-

401 is a powerful tool that enables the landlord to enforce his contractual right to collect

unpaid rent in an efficient and expedient manner. It provides the landlord with a statutory

mechanism to receive not only possession (provided that the tenant has not exercised his

right of redemption), but also a monetary judgment against the tenant for the unpaid rent.

       Although a landlord has a right to file a statutory summary ejectment action arising

from a tenant’s failure to pay rent, this right is not unfettered. Through the application of

the common law, we have prohibited a landlord from initiating a summary ejectment

proceeding to collect unpaid rent where the landlord lacks a rental license.


                                              36
          2. The Common Law Exception to the Enforceability of a Contract Where
             License is Required for Performance
       “From the dawn of the common law tradition in England, courts have refused to

implement those private contractual undertakings which, when measured against the

prevailing mores and moods of society, contravene judicial perceptions of so-called ‘public

policy.’” Maryland-National Capital Park & Planning Comm’n v. Washington Nat’l

Arena, 282 Md. 588, 605 (1978) (citations omitted). “Public Policy is that principle of the

law which holds that no subject can lawfully do that which has a tendency to be injurious

to the public, or against the public good, which may be termed, as it sometimes has been,

the policy of the law, or public policy in relation to the administration of the law.” Id.

(citing Egerton v. Earl Brownlow, 4 H.L. Cas. 1, 196 (1853)).

       One such application of this principle occurs where a party seeks to enforce an

agreement where its performance is dependent upon the enforcing party securing a license.

Restatement (Second) of Contracts (“Restatement”) § 181, cmt. a (1981). The general rule

has been articulated as follows:

       If a party is prohibited from doing an act because of his failure to comply
       with a licensing, registration or similar requirement, a promise in
       consideration of his doing that act or of his promise to do it is unenforceable
       on grounds of public policy if

              (a) the requirement has a regulatory purpose, and

              (b) the interest in the enforcement of the promise is clearly
              outweighed by the public policy behind the requirement.

Restatement § 181. We have applied this rule in cases by prohibiting an individual from

enforcing a contract seeking money damages against another party to the contract, where a



                                             37
license was required for the performance of the contract and where we have determined that

the license was necessary for the protection of the public. Harry Berenter, Inc. v. Berman,

258 Md. 290, 293 (1970) (“Berenter”); Thorpe v. Carte, 252 Md. 523, 529 (1969); Smirlock

v. Potomac Dev. Corp., 235 Md. 195, 203 (1964); Snodgrass v. Immler, 232 Md. 416, 421–

22 (1963); Goldsmith v. Mrfs. Liability Ins. Co., 132 Md. 283, 286 (1918).

       In Goldsmith, an unlicensed insurance broker filed suit against a company to recover

compensation, in the form of commissions, for services that the broker had performed

which required a broker’s license. 132 Md. at 284. This Court held that the unlicensed

brokers could not recover compensation for their unlicensed services. We pointed out that

under common law contractual principles, “[i]t is settled that, where the contract which the

plaintiff seeks to enforce is expressly, or by implication, forbidden by the statute, no court

will lend its assistance to give it effect.” Id. at 286. We explained that where the statute is

enacted “not for revenue alone, but to protect the public,” the Court will not permit the

contract’s enforcement. Id. at 288.

       In Snodgrass, we refused to permit an unlicensed architect to recover fees as a third-

party beneficiary to a contract, where the underlying services performed by the architect

required a license. 232 Md. at 416. Citing Goldsmith, we observed that the statute in

question that required professional licensure was enacted for the protection of the public

and not as a revenue measure. Id. at 422. Accordingly, we determined that “under the rule

of the Goldsmith case, a contract prohibited by statute would not be enforceable by the

unlicensed party[]” and therefore, the unlicensed architect was barred from recovery for

his professional services. Id.


                                              38
       We applied the common law principle once again in Smirlock, 235 Md. 195, where

we held that a real estate broker could not recover his broker’s commission when he was

not licensed in Maryland. We once again turned to our analysis in Goldsmith and

Snodgrass, and applied the same common law principles, stating that

       [a] contract entered into by an unlicensed person, engaged in a trade, business
       or profession required to be licensed, and made in the course of such trade,
       business, or profession, cannot be enforced by such person, if it appears that
       the license required by the statute is, in whole or in part, for the protection of
       the public, and to prevent improper persons from engaging in such trade,
       business, or profession.

Smirlock, 235 Md. at 203 (internal quotations omitted).

       In Berenter, we held that a building contractor could not enforce a mechanic’s lien

upon a property for $12,976.54 plus interest, where the contractor was not licensed under

the Maryland Home Improvement Law and where the property owners were dissatisfied

with the work and embroiled in a payment dispute. 258 Md. at 292. We once again cited

to Snodgrass and Goldsmith, and noted that

       [w]e, and our predecessors have held that if a statute requiring a license for
       conducting a trade, business or profession is regulatory in nature for the
       protection of the public, rather than merely to raise revenue, an unlicensed
       person will not be given the assistance of the courts in enforcing contracts
       within the provisions of the regulatory statute because such enforcement is
       against public policy.

Id. at 293.

       This takes us to McDaniel, where we applied these principles in the context of an

unlicensed landlord who initiated a summary ejectment action against a tenant for failure

to pay rent.




                                              39
          3. This Court’s Application of the Common Law Exception in the Context of an
             Unlicensed Landlord Seeking to Recover Rent and Repossession of Property
             Through the Summary Ejectment Statute
       In McDaniel, the landlord and tenant entered a written lease for an apartment rental

in Anne Arundel County in March 2009. 419 Md. 560. Unbeknownst to the tenant, the

landlord did not have a rental license as required by the Anne Arundel County Code. Id.

at 564. Prior to moving into the apartment, the tenant paid the landlord the first month’s

rent, as well as a security deposit. Id. at 565. Immediately upon taking possession, the

tenant discovered various problems with the apartment, including an electrical problem

with the fuse box, which caused it to sizzle and spark and resulted in the power shutting

off “quite a few times” per day. Id. According to the tenant, other aspects of the apartment

were in disrepair, including two windows that had fallen out of the frames, hitting the tenant

and her young daughter on the head on separate occasions. Id. at 566. In addition, the

kitchen windows were missing locks, and the kitchen countertop was loose, and unglued

to the cabinet on which it sat. Id.

       The tenant contacted the county health department about the condition of the

property, which resulted in a county inspection of the premises. The inspector issued a

letter to the landlord in April 2009—within one month of the tenant moving in—notifying

the landlord of numerous code violations involving the poor condition of the windows,

kitchen countertop, and electrical system. Id. Throughout all of this, the tenant did not

pay rent, other than her initial payment to cover the first month’s rent and the security

deposit. Id. at 567.




                                             40
       Thereafter, the landlord filed a summary ejectment action under RP § 8-401 for

failure to pay rent due in April. Id. The District Court entered judgment for the landlord

for the unpaid rent and awarded possession to the tenant. Id. The tenant filed a motion to

revise the judgment, and the landlord filed a second summary ejectment action for the

tenant’s failure to pay May’s rent. Id. at 568. Prior to the tenant’s scheduled eviction, the

tenant filed a notice of intention to defend and a counterclaim in the second summary

ejectment action. Id.

       At the hearing, the court denied the tenant’s motion to revise the April judgment,

denied her counterclaims, and entered judgment in favor of the landlord for possession of

the property, as well as for the May rent and late fees, determining that the landlord’s failure

to obtain a license did not preclude his summary ejectment action and that the tenant had

failed to prove actual injury under the MCPA. Id. After the circuit court affirmed the

District Court judgment, we granted the tenant’s petition for writ of certiorari to determine

whether a landlord, who does not possess a rental license mandated by the county code,

may nevertheless initiate summary ejectment proceedings based upon a tenant’s failure to

pay rent. Id. at 574.

       We started our discussion by noting that “[t]he legal relationship between landlord

and tenant is governed by the contract between the parties,” as well as the statutory

provisions related to landlords and tenants found in Title 8 of the Real Property Article.

Id. We described the steps outlined in the summary ejectment statute, RP § 8-401, that

enable a landlord to regain possession upon a tenant’s failure to pay rent, noting the

swiftness of the process. We observed that, although the summary ejectment process did


                                              41
not require compliance with a county’s license laws, we focused on the contractual nature

of the parties’ relationship. Id. at 579–80.

       We analogized an unlicensed landlord’s attempt to enforce his contract rights

through the summary ejectment process to the unlicensed contractor in Berenter who was

attempting to enforce his contractual right to payment through the mechanic’s lien process.

Id. at 583. Citing Berenter, we observed that “if a statute require[s] a license for conducting

a trade or business[,]” which is “‘regulatory in nature for the protection of the public, rather

than merely to raise revenue,’ a person who has neglected to obtain a license ‘will not be

given the assistance of the courts’ in enforcing the contract.” Id. “In other words,” we

explained, “once we determined that the purpose of the statute was to eliminate a perceived

harm, rather than to build the public fisc, then we recognized that an unlicensed person

should not be afforded the benefit of swift justice, or the establishment of a mechanic’s

lien, which requires but a filing in court for its creation.” Id.18

       We also noted that a summary ejectment proceeding under RP § 8-401 is

“substantively and procedurally limited,” thereby precluding the litigation of complex

issues. Id. at 585. We observed that “[l]icensure under local ordinances in order to operate

rental dwelling units is an integral part of a landlord’s status as claimant in those

jurisdictions that require licensure.” Id. at 587. We held that, “in order to invoke the facile

process of summary ejectment, a landlord in those jurisdictions requiring licensure, must


       18
          In addition to our reliance upon Berenter, we noted that we previously
“determined that the failure to obtain a license precluded the enforcement of a contract in
proceedings regarded as other than ‘summary’ in nature.” McDaniel, 419 Md. 560 n.21
(citing Snodgrass, 232 Md. 416 (1963)).

                                               42
affirmatively plead and demonstrate that he is licensed at the time of the filing of the

complaint for summary ejectment in order to initiate the summary ejectment process.” Id.

In other words, we concluded, based upon the common law principles expressed in the

Restatement § 181, that we would not permit an unlicensed landlord to enforce the

landlord’s contractual right to receive rent within the summary ejectment process. Our

holding in McDaniel was based upon two controlling factors: (1) the public policy principle

that courts will not permit an unlicensed contractor to enforce a contract, the performance

of which is dependent upon a license issued for the protection of the public; and (2) the

swift nature of the summary ejectment proceeding, which would entitle an unlicensed

claimant to contractual relief in the form of money damages and possession of property

arising from a tenant’s alleged breach of contract.19

            4. Our Decision to Apply the Common-Law Principles of McDaniel to All
               Collection Efforts that Relate Back to the Unlicensed Period
       Of course, the difference between McDaniel and the question certified here relates

to the timing of the landlord’s efforts to collect unpaid rent that is attributable to the

unlicensed period—a question that has not previously been presented to this Court. In


       19
          In the 2022 Legislative Session, the General Assembly enacted Senate Bill 563,
which attempted to codify our holding in McDaniel, and extend it not only to summary
ejectment proceedings, but also to tenant holding over proceedings, filed under RP § 8-
402, and breach of lease proceedings filed under RP § 8-402.1. See S.B. 563, 2022 Leg.,
Reg. Sess. (Md. 2022). After the Session concluded, on May 27, 2022, Governor Hogan
vetoed the Bill. To date, this veto has not been overridden and because this is an election
year, Senate Bill 563 can only be considered for a veto override if the General Assembly
convenes a special session prior to a new General Assembly being sworn in on the first day
of the next legislative session, which is set for January 11, 2023. See Md. Const. art. II,
§ 17(d) (stating: “No [] vetoed Bill shall be returned to the Legislature when a new General
Assembly of Maryland has been elected and sworn since the passage of the vetoed Bill.”).

                                             43
McDaniel, this Court unanimously determined to apply the common law principles

expressed in the Restatement § 181 to preclude an unlicensed landlord from

contemporaneously filing a summary ejectment proceeding to enforce his contractual right

to collect rent attributable to the unlicensed period.

       In the 11 years since McDaniel was decided, unlicensed landlords have been

precluded from initiating summary ejectment proceedings under § RP 8-401 when a tenant

fails to pay rent. With the issue presented squarely before us, we determine that there is

no reason for this Court to draw a distinction between an unlicensed landlord who is

currently attempting to collect rent through a summary ejectment proceeding for unpaid

rent attributable to the unlicensed period on the one hand, and a landlord who later obtains

a license and files a summary ejectment proceeding to collect unpaid rent attributable to

the same unlicensed period.20 In other words, in both instances, the landlord is attempting

to collect rent that is attributable to the period when the property was unlicensed.


       20
          The Dissent mischaracterizes our holding in this case as “effectively overrul[ing]”
McDaniel. Dissent Slip. Op. at 14. We disagree. The issue in McDaniel was whether a
landlord “who has failed to obtain a [rental] license,” as mandated by the county code, “may
nevertheless initiate summary ejectment proceedings for a tenant’s failure to pay rent,
pursuant to [RP §] 8-401.” McDaniel, 419 Md. at 563. We held that a “a landlord in those
jurisdictions requiring licensure, must affirmatively plead and demonstrate that he is licensed
at the time of the filing of the complaint for summary ejectment in in order to initiate the
summary ejectment process.” Id. at 587. We did not address the issue that arises in
connection with the certified question here—whether the landlord, having acquired a license,
may initiate a summary ejectment proceeding to collect rent attributable to the same
unlicensed period. That issue was not presented in McDaniel. We address it now.

       The Dissent also points out that in the McDaniel mandate, it “appears that we affirmed
the landlord’s monetary judgment.” Dissent Slip Op. at 5–6. To be sure, although the
mandate in that case is confusing, and although we agree with the Dissent that it “appears”
that we affirmed the landlord’s monetary judgment, there was zero discussion whatsoever

                                              44
       Applying the principles outlined in the Restatement § 181 that we applied in

McDaniel, as well as in the above-described cases (Berenter, Thorpe, Smirlock, Snodgrass,

and Goldsmith), dating back over 100 years, we note that the rental license requirements

have a regulatory purpose—ensuring safe and habitable rental housing. Where a jurisdiction

has a rental license requirement in place, the landlord’s ability to perform a contract is

conditioned upon the landlord having a license. We also determine that the landlord’s

interest in collecting unpaid rent that would have been owed during the period when the

residential unit was unlicensed is outweighed by the public benefit of ensuring that landlords

comply with their licensing obligations, which ensure safe and habitable housing conditions.

We also conclude that our holding expressed herein should apply to all claims by a landlord

against a tenant who attempts to collect unpaid rent attributable to the unlicensed period—

whether they arise under the remedies provided by the General Assembly under Title 8 of

the Real Property Article or under a common law action for breach of contract based upon a




on that issue. Moreover, we also note that the landlord had prevailed on a breach of contract
claim that was not addressed by this Court because it had not been raised. See McDaniel,
419 Md. at n.7 (“We do not address the effect of the lack of license on a breach of contract
claim brought by the landlord, because the issue was not raised in the Petition for
Certiorari.”). Indeed, the vague language contained in the mandate concerning the monetary
judgment in favor of the landlord may have referred to the landlord’s breach of contract
claim, which was not considered by this Court. Regardless, we will not interpret the
language of the mandate as establishing an affirmative holding by this Court that a previously
unlicensed landlord may subsequently acquire a license and initiate a summary ejectment
proceeding to collect rent attributable to the period when the landlord lacked the license.


                                             45
tenant’s failure to pay rent.21 In other words, the public policy consideration is the same

regardless of the judicial forum in which the collection is brought.

       Accordingly, based upon our authority to apply the common law principles

expressed in the Restatement § 181, we hold as follows:

       Where a municipality or county enacts a rental license law which conditions the

performance of a residential lease upon the issuance of a rental license, and a landlord fails

to possess a valid license for a period of a tenant’s occupancy, a landlord may not utilize

the courts, whether through a common law breach of contract action, or a statutory right of

action filed under Title 8 of the Real Property Article to recover unpaid rent that is

attributable to an unlicensed period. This prohibition shall not apply where the landlord

can demonstrate that the wrongful actions of the tenant caused the licensing authority to

suspend, revoke, or refuse to grant or renew the rental license.

       The above holding, when read with our holding in McDaniel, precludes a landlord

from collecting rent attributable to an unlicensed period unless the tenant’s actions caused



       21
          To limit the application of McDaniel only to the current collection efforts of an
unlicensed landlord would create negative consequences for tenants living in unlicensed
units. The landlord could delay his efforts to obtain licensure, thereby enabling unpaid rent
to accumulate. When the license is ultimately obtained, the landlord could then sue for
back-rent and possession based upon the tenant’s failure to pay rent during the period when
the landlord was required to be licensed. With the accumulation of unpaid rent during the
unlicensed period, we can imagine circumstances where the landlord could obtain a
considerable monetary judgment and an order for possession. There is a symmetry to our
holdings—a tenant who voluntarily pays rent during an unlicensed period is not entitled to
a punitive remedy of restitution or disgorgement of rent under the MCPA based upon a
lack of licensure alone. On the other hand, a landlord may not engage in collection
activities against a tenant to collect unpaid rent attributable to a period when the landlord
was required to be licensed to engage in such activities.

                                             46
the lack or lapse of licensure. Our holdings on these questions are not dependent on the

specific language § 5-4(a)(2)—they are based on this Court’s authority to apply the

common law as it pertains to private rights of action.

       Turning to the precise issue presented in question 2, with our above holding that a

landlord may not engage in collection activities or pursue claims against a tenant who has

failed to pay rent during a period when the landlord was unlicensed, a tenant may have a

right of action under the MCDCA and the MCPA where the landlord engages in such

activity, and the tenant can establish that the unlawful conduct caused damages. Stated

another way, because we hold that the landlord does not have a right to file a summary

ejectment proceeding to collect unpaid rent that was attributable to an unlicensed period,

if the landlord undertakes such action, the landlord could violate the MCDCA. See, e.g.,

CL §14-202(8) (stating that an alleged debt collector may not “claim, attempt, or threaten

to enforce a right with knowledge that the right does not exist.”). A violation of the

MCDCA constitutes a violation of the MCPA. See CL § 13-301(14)(iii) (stating that an

unfair, abusive or deceptive trade practice includes any violation of the MCDCA). If the

landlord undertakes debt collection activities to collect unpaid rent—which are prohibited

under this Court’s holding in this case—rent paid in response to the landlord’s collection

activities may constitute damages.

                                            III

                                       Conclusion

       In connection with our answer to the certified questions presented herein, we hold

as follows:


                                            47
       A.     A tenant who voluntarily paid rent to a landlord who lacked a rental license

required by the Baltimore City Code may not maintain a private action under the MCPA to

recover restitution of rent based on the lack of licensure alone. Our case law firmly

establishes that a tenant may only bring a private action under the MCPA for unfair, abusive,

or deceptive trade practices arising from renting an unlicensed dwelling if the tenant can

prove that the unlicensed condition caused them to suffer an “actual injury or loss.” See

CitaraManis, 328 Md. at 151; Galola, 328 Md. at 185–86; McDaniel, 419 Md. at 588.

       B.     The Baltimore City Council, in enacting Bill 18-0185, which added § 5-

4(a)(2) to the Baltimore City Code, did not intend to create a judicial remedy enabling City

tenants to seek restitution of rent as part of a private action filed under the MCPA.

       C.     Even if the Baltimore City Council had intended to create a judicial remedy

of restitution in connection with a private action under the MCPA, the City Council lacks

the authority to adopt a local law that modifies the remedies established by the MCPA—a

state statute that provides uniform remedies to consumers on a state-wide basis who are

subject to unfair, abusive, or deceptive trade practices.

       D.     In McDaniel, 419 Md. 560, this Court applied the common law principles

expressed in the Restatement § 181 to preclude an unlicensed landlord from utilizing the

summary ejectment proceeding to enforce the landlord’s contractual right to collect rent

during a period when the landlord did not have a license to engage in rental activity. We

determine that there is no reason to draw a distinction between the circumstance under

which an unlicensed landlord is contemporaneously attempting to enforce a contractual

obligation to pay rent that is attributable to an unlicensed period, and the circumstance


                                             48
where the landlord later obtains a license but is seeking to retroactively collect unpaid rent

attributable to the unlicensed period. Accordingly, based upon our authority to apply the

common law principles expressed in the Restatement § 181, we hold:

       Where a municipality or county enacts a rental license law, which conditions the

performance of a residential lease upon the issuance of a rental license, and a landlord fails

to possess a valid license for a period of a tenant’s occupancy, a landlord may not utilize

the courts, whether through a common law breach of contract action, or a statutory action

arising under Title 8 of the Real Property Article to recover unpaid rent that is attributable

to the unlicensed period.     This prohibition shall not apply where the landlord can

demonstrate that the wrongful actions of the tenant caused the licensing authority to

suspend, revoke, or refuse to grant or renew the rental license.

       E.     Given our holding that a landlord may not engage in debt collection activities

or pursue claims against a tenant who has failed to pay rent attributable to a period during

which the landlord was unlicensed, a tenant may have a right of action under the MCDCA

and the MCPA where the landlord engages in such activity, and the tenant can establish

that the unlawful conduct caused damages.

                                           CERTIFIED QUESTIONS OF LAW
                                           ANSWERED AS SET FORTH ABOVE.
                                           COSTS TO BE DIVIDED EQUALLY
                                           BETWEEN THE PARTIES.




                                             49
United States District Court
for the District of Maryland
Case No. 20-02376-CCB
Argued: March 4, 2022
                                       IN THE COURT OF APPEALS

                                              OF MARYLAND

                                                Misc. No. 11

                                         September Term, 2021
                               ______________________________________

                                      ALISON ASSANAH-CARROLL

                                                      v.

                                LAW OFFICES OF EDWARD J. MAHER,
                                             P.C., ET AL.
                               ______________________________________

                                             *Getty, C.J.
                                             Watts
                                             Hotten
                                             Booth
                                             Biran
                                             Gould
                                             McDonald, Robert N. (Senior
                                             Judge, Specially Assigned)

                                               JJ.
                               ______________________________________

                               Concurring and Dissenting Opinion by Watts, J.
                               ______________________________________

                                             Filed: July 28, 2022

                               *Getty, C.J., now a Senior Judge, participated in
                               the hearing and conference of this case while an
                               active member of this Court. After being
                               recalled pursuant to Md. Const., Art. IV, § 3A,
                               he also participated in the decision and adoption
                               of this opinion.
       Respectfully, I concur in part and dissent in part. I join the Majority’s decision to

answer the second certified question of law “yes.” See Maj. Slip Op. at 2-3. But, I would

also answer the first certified question of law “yes” and hold that, in an action under the

Maryland Consumer Debt Collection Act (“the MCDCA”), Md. Code Ann., Comm. Law

(1975, 2013 Repl. Vol.) (“CL”) §§ 14-201 to 14-204, and the Maryland Consumer

Protection Act (“the MCPA”), CL §§ 13-101 to 13-501, a tenant can recover rent collected

by an unlicensed landlord in violation of Baltimore City Code (“BCC”), Art. 13, § 5-

4(a)(2). The tenant need not show that the tenant was injured due to the condition of the

rental dwelling because the injury is being forced to pay rent illegally. In other words, I

would hold that a tenant forced to pay rent illegally to an unlicensed landlord suffers an

actual injury or loss.

       The plain language of the relevant provisions within BCC, Art. 13, § 5-4, the

MCDCA, and the MCPA warrants this result. BCC, Art. 13, § 5-4(a)(2) unambiguously

states that an unlicensed landlord may not “charge, accept, retain, or seek to collect any

rental payment[.]” It is a violation of the MCDCA, and by extension the MCPA, to claim,

attempt, or threaten to enforce a right with knowledge that the right does not exist. See CL

§§ 14-202(8), 13-301(14)(iii). It is also a violation of the MCPA to deceive a consumer

by making a misleading representation or by failing to state a material fact. See CL § 13-

301(1), (3). A consumer is eligible for “damages proximately caused by [a] violation” of

the MCDCA and damages “for injury or loss sustained [] as a result of” a violation of the

MCPA. CL §§ 14-203, 13-408(a).

       Where an unlicensed landlord collects rent in violation of BCC, Art. 13, § 5-4(a)(2)
by collecting rent while unlicensed and the landlord is aware, i.e., has knowledge, that no

right to charge rent exists, the landlord has violated the MCDCA and the MCPA. The

landlord has committed an additional violation of the MCPA if the landlord has deceived

the tenant into believing that the landlord was licensed. The rent collected in violation of

BCC, Art. 13, § 5-4(a)(2) constitutes damages under both the MCDCA and the MCPA

because the landlord’s illegal collection of the rent caused the tenant to be deprived of

money that, by law, the tenant did not owe.1

       The prohibition on an unlicensed landlord collecting rent under BCC, Art. 13, § 5-

4(a)(2) satisfies the requirement discussed in CitaraManis and its progeny that, to prevail

under the MCPA, a tenant must show actual loss or injury independent of a failure by a

landlord to comply with a licensing requirement. See CitaraManis v. Hallowell, 328 Md.

142, 157-58, 613 A.2d 964, 971 (1992);2 Galola v. Snyder, 328 Md. 182, 185-86, 613 A.2d



       1
         In the 2022 Legislative Session, the General Assembly enacted Senate Bill 563,
requiring that a landlord plead and demonstrate compliance with local licensure
requirements when filing a complaint to repossess residential property, either as a summary
ejectment action, a tenant holding over action, or a breach of lease action. See S.B. 563
2022 Leg. Reg. Sess. (Md. 2022). After the 2022 Legislative Session ended, the Governor
vetoed Senate Bill 563. To override the veto, the General Assembly would need to convene
a special legislative session prior to a new General Assembly being sworn in at the start of
the next legislative session. See Md. Const., Art. II, § 17(d). In addition, the new General
Assembly could, in the 2023 Legislative Session, simply enact the same legislation as that
contained in Senate Bill 563. The fact that the General Assembly enacted Senate Bill 563,
despite the Governor’s later veto, is indicative of an intent that landlords be licensed to
pursue actions to repossess residential property and supports the principle that rent would
constitute damages under the MCDCA and the MCPA.
       2
         In Golt v. Phillips, 308 Md. 1, 12-14, 517 A.2d 328, 333-34 (1986), we held that,
under the MCPA, a tenant could recover rent paid to an unlicensed landlord. In
CitaraManis, 328 Md. at 164, 613 A.2d at 974, we indicated that our holding in Golt was
based on the circumstance that the premises were uninhabitable in that case.

                                           -2-
983, 985 (1992); McDaniel v. Baranowski, 419 Md. 560, 587-88, 19 A.3d 927, 943 (2011).

In CitaraManis, the ordinance at issue stated that “[n]o building or structure, or part thereof,

shall be leased, rented or let or subleased, subrented or sublet without first obtaining a

rental housing license from the department of public works and paying the requisite fee or

charge therefor.” CitaraManis, 328 Md. at 145 n.1, 613 A.2d at 965 n.1. In Galola, the

action originated in the District Court of Maryland, sitting in Howard County, and citing

CitaraManis, this Court reached the conclusion that “[a] tenant is not entitled to damages

under § 13-408(a) of the CPA solely upon proof that the leased property was not licensed

as required by law; rather, the tenant must prove actual loss or injury caused by the lack of

licensure.” Galola, 328 Md. at 185-86, 613 A.2d at 985. Like in CitaraManis, in Galola,

there was no discussion whatsoever of any statutory provision that explicitly made the

collection of rent unlawful. In McDaniel, similar to the provision at issue in CitaraManis,

the ordinance provided that “[a] person may not operate a multiple dwelling or rooming

house without a license issued by the Department. A separate license is required for each

multiple dwelling or rooming house.” McDaniel, 419 Md. at 562 n.2, 19 A.3d at 928 n.2.

Unlike the ordinances discussed above, BCC, Art. 13, § 5-4(a)(2) unequivocally prohibits

charging, accepting, retaining, or seeking to collect any rental payment or other

compensation unless the landlord is licensed under Subtitle 5 of Article 13 of the BCC.

This is not meaningless language. As a result of the prohibition set forth in BCC, Art. 13,

§ 5-4(a)(2), an unlicensed landlord causes a tenant actual loss or injury by collecting rent

in violation of BCC, Art. 13, § 5-4(a)(2).

       I am unpersuaded by Appellees’ contention that BCC, Art. 13, § 5-4(a) is


                                             -3-
substantively identical to the ordinances at issue in CitaraManis and related cases because,

according to Appellees, BCC, Art. 13, § 5-4(a)(2) merely identifies specific actions (such

as collecting or charging rent) that fall under the general category of operating a rental

dwelling, which an unlicensed landlord is already prohibited from doing under BCC, Art.

13, § 5-4(a)(1). In an attempt to assert that BCC, Art. 13, § 5-4(a)(1) has no independent

meaning, Appellees seek to lump BCC, Art. 13, § 5-4(a)(1) and (a)(2) together to mean

that both simply set forth a licensing requirement—a violation of which, without more, is

not a basis for recovery under the MCPA or the MCDCA.

       The problem with this reasoning is that it would render BCC, Art. 13, § 5-4(a)(2)

pointless and violate the principle that a court must read a statute or ordinance as a whole

so that no part of it is rendered meaningless. See Wheeling v. Selene Fin. LP, 473 Md.

356, 376, 250 A.3d 197, 209 (2021). This principle of statutory construction is particularly

applicable in determining whether a violation of BCC, Art. 13, § 5-4(a)(2) results in loss

or injury given that the Baltimore City Council did not create the licensing requirement

and the prohibition on an unlicensed landlord collecting rent at the same time.

       Baltimore City has had a licensing requirement for landlords for decades. See Golt

v. Phillips, 308 Md. 1, 13, 517 A.2d 328, 334 (1986). It was not until 2018 that, by enacting

BCC, Art. 13, § 5-4(a)(2), the Baltimore City Council established the prohibition that an

unlicensed landlord may not collect or charge rent. See Balt. City Council, Council Bill

18-0185 at 9, available at https://dhcd.baltimorecity.gov/sites/default/files/Full_text_of_

Council_Bill_18-0185.pdf       [https://perma.cc/MH9S-8H84].           Under      Appellees’

interpretation, the 2018 enactment of BCC, Art. 13, § 5-4(a)(2) would have been


                                            -4-
meaningless because it would have simply added a statutory paragraph prohibiting actions

that were already unlawful for an unlicensed landlord to take. For the 2018 legislation, i.e.,

the enactment of BCC, Art. 13, § 5-4(a)(2), to have any significance, it must do more than

state what was already required of a landlord. With certainty, that is the case because BCC,

Art. 13, § 5-4(a)(2) changed the law by, for the first time, prohibiting an unlicensed

landlord from collecting rent. It is clear that BCC, Art. 13, § 5-4(a) is not substantively

identical to the ordinances at issue in CitaraManis and its progeny, which lacked such a

prohibition.

       Equally unpersuasive is Appellees’ argument that, if the collection of rent by an

unlicensed landlord was not prohibited until the Baltimore City enacted BCC, Art. 13, § 5-

4(a)(2) in 2018, the licensing requirement would have been meaningless up to that point.

The BCC provides for enforcement mechanisms in BCC, Art. 13, § 5-25, titled

“Enforcement by citation,” and BCC, Art. 13, § 5-26, titled “Penalties.” BCC, Art. 13, §

5-25(a) states that Subtitle 5 may be enforced by issuance of an environmental citation

“[i]n addition to any other civil or criminal remedy or enforcement procedure[.]” With the

2018 enactment of BCC, Art. 13, § 5-4(a)(2), the Baltimore City Council created an express

prohibition on an unlicensed landlord collecting rent, which, read together with the

language of BCC, Art. 13, § 5-25, may be enforced by a civil remedy in addition to the

public enforcement procedures that were already available and adds another incentive for

landlords to become licensed.

       Appellees’ assertion that the purpose of the 2018 enactment of BCC, Art. 13, § 5-

4(a)(2) was to give examples of what an unlicensed landlord cannot do because the


                                            -5-
licensing requirement was going to “apply to a new set of landlords” is also unpersuasive.

Appellees are apparently referring to the circumstance that, in 2018, the Baltimore City

Council made the licensing requirement, which had applied only to rental properties with

at least three dwelling units, also apply to one- and two-family rental dwellings. See Balt.

City Council, Council Bill 18-0185 at 1. Appellees’ position appears to be that the

Baltimore City Council enacted BCC, Art. 13, § 5-4(a)(2) to provide a list of actions that

an unlicensed landlord cannot take so that the ramifications of the licensing requirement

would be clear to landlords who previously were not subject to the requirement. This is

based on the premise that the Baltimore City Council believed that before the enactment of

BCC, Art. 13, § 5-4(a)(2), landlords with rental properties of at least three dwellings

somehow understood that they were not able to collect or charge rent but landlords with

rental properties of one to two unit would be incapable of such an understanding. Simply

put, that is illogical. Adoption of Appellees’ theory would plainly render the 2018

legislation enacting BCC, Art. 13, § 5-4(a)(2) meaningless.

       Also without basis is Appellees’ contention that, unless this Court interprets BCC,

Art. 13, § 5-4(a)(2) as they propose, the provision would result in an unconstitutional taking

and an unconstitutional interference with vested property and contract rights. Appellant

points out, though, that BCC, Art. 13, § 5-4(a)(2) does not result in an unconstitutional

taking because the license requirement is not the functional equivalent of a direct

appropriation of properties, or an ouster of landlords from properties. In my view, BCC,

Art. 13, § 5-4(a)(2) does not unconstitutionally interfere with vested property and contract

rights because there is no right to keep rent collected illegally.


                                             -6-
       In sum, I would conclude that where an unlicensed landlord collects rent in violation

of BCC, Art. 13, § 5-4(a)(2), a tenant suffers an actual loss or injury compensable under

the MCDCA and the MCPA. This conclusion gives effect to the General Assembly’s intent

to protect consumers and the Baltimore City Council’s intent to protect tenants. Collecting

rent without a license is prohibited, i.e., unlawful, in Baltimore City, and allowing an action

to be brought under the MCDCA or the MCPA would constitute a valid avenue for a tenant

harmed by being unlawfully required to pay rent to obtain relief from the injury.

       For the above reasons, respectfully, I concur in part and dissent in part.




                                             -7-
United States District Court           IN THE COURT OF APPEALS
for the District of Maryland
Case No. 20-02376-CCB
Argued: March 4, 2022                         OF MARYLAND

                                                Misc. No. 11

                                         September Term, 2021
                               ______________________________________

                                      ALISON ASSANAH-CARROLL

                                                      v.

                                 LAW OFFICES OF EDWARD J. MAHER,
                                             P.C., ET AL.
                               ______________________________________

                                             *Getty, C.J.
                                             Watts
                                             Hotten
                                             Booth
                                             Biran
                                             Gould
                                             McDonald, Robert N. (Senior
                                             Judge, Specially Assigned)

                                               JJ.
                               ______________________________________

                                Concurring and Dissenting Opinion by Gould,
                                         J., which Getty, C.J., joins.
                               ______________________________________

                                      Filed: July 28, 2022

                               *Getty, C.J., now a Senior Judge, participated in
                               the hearing and conference of this case while an
                               active member of this Court. After being
                               recalled pursuant to Md. Const., Art. IV, § 3A,
                               he also participated in the decision and adoption
                               of this opinion.
       I respectfully concur in part and dissent in part. I concur with and join the Majority’s

analysis and response to certified question 1. For the following reasons, however, I dissent

to the Majority’s analysis and answer to certified question 2.

       At common law, tenants were required to pay rent regardless of the condition of the

property.   The rent escrow statute was designed in part to ameliorate the harsh

consequences of that rule for tenants living in rental housing with dangerous conditions

that the landlord failed to fix. The statute preserves the duty of the tenant to pay rent, but

empowers the court to, among other things, redirect those payments to the court’s registry

to compel the landlord to fix the defects or provide the funds necessary for someone else

to do so. The statute strikes a balance between the competing interests of property owners

and their tenants, and largely leaves intact the existing common law principles imposed on

both parties.

       The licensing requirements for rental units imposed by Baltimore City and other

counties in this State are designed to help ensure that property owners provide habitable

and safe housing. The key word is “help.” A rental property can, at the same time, be both

unlicensed and in perfect condition. A rental property can also be licensed and, at some

point during the licensing period, uninhabitable. The licensing requirements of local

governments at least ensure that the rental unit is safe and habitable at a snapshot in time—

the day the license issued.

       Up until today, our caselaw on the consequences of the landlord’s failure to get or

maintain the required rental license has been consistent with both traditional common law

principles as well as the policy choices of the General Assembly in balancing the interests
of property owners and tenants. That is, our caselaw has steered clear of adopting a rule

of forfeiture for unlicensed properties and instead has focused on the condition of the

property and the extent to which the tenant received the benefit of the bargain. Under that

caselaw, the lack of a license alone was not enough to relieve a tenant of the common law

duty to pay rent or strip the owner of its right to receive rent. So, if you lived in a luxury

apartment building with 100 units, and the building was delayed in getting the license

renewed because of a defect in one of the other units, under our caselaw, you still had to

pay your rent; you were not entitled to a windfall.

       Today, the Majority adopts a rule of forfeiture based solely on the lack of a rental

license, that is without regard to the condition of the property. So now, in the example

above, you would enjoy the windfall of living rent-free until the building’s license is

renewed, even though your unit is in perfect condition. The only exception to this new rule

is if the tenant voluntarily paid rent during that period—out of naivety or a lack of

information—then the owner is entitled to keep it. As to rental properties with no defects,

this new rule abrogates the common law and, unlike the rent escrow statute, exalts form

over substance. In my view, the Majority reaches this incorrect result through a

misunderstanding of the principles established in our prior caselaw and a misapplication of

the cases involving occupational licensing requirements.

                                        DISCUSSION

       Today, the Majority announces a new principle of law:

              Where a municipality or county enacts a rental license law which
       conditions the performance of a residential lease upon the issuance of a rental
       license, and a landlord fails to possess a valid license for a period of a tenant’s

                                               2
       occupancy, a landlord may not utilize the courts, whether through a common
       law breach of contract action, or a statutory right of action filed under Title
       8 of the Real Property Article to recover unpaid rent that is attributable to an
       unlicensed period.

Slip op. at 46-47.

       It is important to understand the implications of this holding. In CitaraManis v.

Hallowell, where there was no issue regarding the condition of the rental property, we held

that if your only complaint about your rental unit was that the landlord did not secure the

requisite license, you were not entitled to reimbursement of your rental payments under the

Maryland Consumer Protection Act or under a theory of restitution. 328 Md. 142 (1992).

Thus, the money remained in the landlord’s pocket. A contrary result, we held, would be

punitive. Id. at 153-54.

       Under today’s decision, however, the law puts you in a different position if you

withhold your rental payment. That is, even if you have no complaint about the condition

of the rental property, you are entitled to live rent-free for the entire period that the property

was not licensed. And if the landlord takes action to collect back rent from you, under the

Majority’s answer to certified question 2, you have an iron-clad defense. Thus, if you are

savvy enough to hold back your rent, the money will remain in your pocket,

notwithstanding the same punitive consequence to the landlord that compelled the opposite

conclusion in the example above.

       So how does the Majority justify what, in my view, is an illogical asymmetry? 1

Various state and local laws impose a license requirement on those who seek to engage in


       1
           The Majority sees a different symmetry, with which I disagree, as discussed below.
                                                3
certain occupations. Examples include architects, home improvement contractors, real

estate agents, life insurance agents, plumbers, and other construction trades. Sometimes,

individuals or companies will provide such services without obtaining the requisite license.

Not surprisingly, a body of caselaw has emerged that addresses an unlicensed

professional’s entitlement to compensation for services rendered. These are the cases on

which the Majority relies in reaching its holding today. Those cases, which for ease of

reference, I will refer to as the “unlicensed occupation cases,” include:

            • Harry Berenter, Inc. v. Berman, 258 Md. 290, 291 (1970), in which an
              unlicensed contractor attempted to enforce a mechanic’s lien;
            • Thorpe v. Carte, 252 Md. 523, 525-26 (1969) and Smirlock v. Potomac
              Development Corp., 235 Md. 195, 196-97 (1964), in which unlicensed real
              estate brokers sought to recover sales commissions under breach of contract
              actions;
            • Snodgrass v. Immler, 232 Md. 416, 418 (1963), in which an unlicensed
              architect sought to recover as a third-party beneficiary under a services
              contract; and
            • Goldsmith v. Manufacturers’ Liability Insurance Co. of New Jersey, 132 Md.
              283, 286 (1918), in which unlicensed insurance brokers sought to recover
              placement commissions under a breach of contract action.

       In each of these cases, because the license requirement existed to protect the public,

we determined that the failure of the professional to obtain the license rendered their

contracts illegal and unenforceable. Harry Berenter, 258 Md. at 298-99; Thorpe, 252 Md.

at 530; Smirlock, 235 Md. at 203; Snodgrass, 232 Md. at 423-24; Goldsmith, 132 Md. at

288-89. Thus, the professionals’ attempts to enforce their right to compensation were

rejected.

       According to the Majority, the principles established in these cases were applied by

this Court in McDaniel v. Baranowski, 419 Md. 560, 587 (2011), where we held that the
                                             4
owner of an unlicensed property could not utilize the summary ejectment procedure. Thus,

as the Majority sees it, these same principles should apply to certified question 2 as a logical

extension of McDaniel, to bar the owner from collecting back rent attributable to the

unlicensed period, even if the owner secures the proper license.

       The Majority’s reasoning is, in my view, flawed in two respects.               First, in

CitaraManis, which was an appeal from summary judgment, we held under a virtually

identical set of facts that the principles established in the unlicensed occupation cases—

indeed the same cases on which the Majority relies today—did not apply. Thus, the

Majority’s unyielding reliance on the principles established in these cases is misplaced.

       Second, in my view, the Majority incorrectly reads McDaniel. In McDaniel, where

the landlord was using the summary ejectment action to collect back rent that accrued

during the unlicensed period, we held that the owner had to be licensed at the time that the

owner filed the summary ejectment action, and that it was required to allege that it was

licensed at the time of filing. 419 Md. at 586-87. That—being licensed at the time of the

court filing—was the only obstacle we found to the owner’s summary ejectment action.

And, in McDaniel, even though we vacated the judgment of possession that the landlord

had secured through the summary ejectment proceedings, we affirmed the landlord’s

monetary judgment. See id. at 588. As I see it, McDaniel compels the opposite conclusion

than that reached by the Majority.

                                               A

       Let’s start with the factual similarities between this case and CitaraManis. In

CitaraManis, the rental property was not licensed throughout the duration of the tenancy.

                                               5
328 Md. at 145. Similarly, Assanah-Carroll alleges that her tenancy spanned time periods

in which the building’s rental license had lapsed. In CitaraManis, the tenants did not

“allege that the house they rented was unclean, unsafe, uninhabitable or unsuitable in any

regard.” Id. at 149. Here, Assanah-Carroll “does not allege that her dwelling unit was

uninhabitable or that the value of the lease was diminished by any condition of the property

caused by the lack of licensure.” And in CitaraManis, the tenants claimed that the

unlicensed status of the property relieved them of the duty to pay rent, and therefore they

sought restitution of rent paid during the time in which the property was unlicensed. Id. at

145. Likewise, here, Assanah-Carroll argues that she was relieved of the duty to pay rent

due to the unlicensed status of the property, which, for her, means that the landlord is

precluded from taking any collection action for rent accrued during the unlicensed period,

and she is entitled to restitution of any rent she paid during that period.

       In CitaraManis, in support of their restitution claim, the tenants relied on the same

line of unlicensed occupation cases as does the Majority here. Id. at 158. However, we

rejected the tenants’ application of those cases to their restitution claim for two reasons.

Although the second is more relevant here, for the sake of completeness, I will discuss both

in turn.2




       2
         To correlate this discussion to our opinion in CitaraManis, the following may help.
Our discussion of the restitution claim in CitaraManis is contained in Part IV of that
opinion, which consists of one lengthy introductory paragraph and subparts A and B. See
id. at 158-64. In the introductory paragraph and subpart A, we provide the first reason the
unprofessional license cases do not apply, and we provide the second reason in subpart B.

                                               6
       First, the procedural posture of the unlicensed professional cases was materially

different than the procedural posture in CitaraManis. In the unlicensed professional cases,

the professional was suing the customer for breach of contract; in CitaraManis, the tenants

were seeking restitution from the owner on a theory of unjust enrichment. See id. at 159.

These are different causes of action with distinct elements. Based on the different elements

of these two claims, the owner’s failure to prevail in a breach of contract claim for unpaid

rent does not automatically mean that the tenant succeeds in a restitution claim for rent

voluntarily paid. And that’s what we found on the undisputed facts in CitaraManis.

       We reached that conclusion by first assuming arguendo that the rule of the

unlicensed occupation cases does apply to the landlord, that is, we assumed that the

landlord was not entitled to enforce the illegal lease. We then observed that on the

undisputed facts, “the tenants have received everything that they bargained for[.]” 328 Md.

at 159. Thus, we concluded, the tenants were unable to establish an essential element of

their restitution claim—that the owner was unjustly enriched by the voluntary rent

payments. 3 Id.


       3
          Thus, respectfully, I believe the Majority misconstrues Part IV of the opinion
where we said, “we need not decide whether lack of the required rental housing license, in
and of itself and without regard to the condition of the premises, would be sufficient to bar
a landlord’s claim for unpaid rent or for use and occupation.” CitaraManis, 328 Md. at
158-59. In my view, that sentence needs to be read in conjunction with the sentences that
came immediately before and after. Referring to the unlicensed occupation cases, we
stated:

             In cases of that type this Court has denied a recovery, either on an
       express contract theory or on the theory of quantum meruit, sought by one
       who rendered services for which payment has not yet been made. Here we

                                             7
       Second, we went ahead and decided the issue. We determined that on the undisputed

facts, the owner in CitaraManis was not subject to the rule established in the unlicensed

occupation cases. Id. at 162-63 (citing Schloss v. Davis, 213 Md. 119, 124 (1957)). We

began our analysis of the tenants’ restitution claim recognizing that the “[u]nenforceability

of a contract because of illegality is a function of the strength of the public policy involved

together with the degree of the violation of that policy under the facts of the case.” Id. at

158 (citing Schloss, 213 Md. at 124-25). We then concluded that “the facts of the instant

case on summary judgment do not present the degree of illegality that triggers application

of the rule of the unlicensed occupation cases.” Id. at 162. We observed that the purpose

of the licensing requirement for rental properties was to identify the properties “to be

inspected in order to determine compliance with housing codes[,]” not to determine

“whether particular landlords or their agents have necessary qualifications to render




       need not decide whether lack of the required rental housing license, in and of
       itself and without regard to the condition of the premises, would be sufficient
       to bar a landlord’s claim for unpaid rent or for use and occupation. It is
       conceivable that a case could arise in which the public policy is so strong and
       the degree of violation so great that one benefitted by services rendered by
       an unlicensed person would be permitted to recover monies paid for the
       services, but that is not the situation presented on this record.

Id.
        In the second sentence in the above quote, we did not state or imply that we were
leaving that question open for resolution on another day. Rather, that sentence was meant
merely as a rhetorical device to set up our explanation in subpart A that the tenant’s
restitution claim failed even if we assumed that the owner of the property was subject to
the same rule of forfeiture set forth in the unlicensed occupation cases.
        In fact, we did not leave the question for another day. In subpart B, we expressly
considered the issue and concluded that the lack of a license alone would not trigger
application of the rule governing unlicensed professionals, as explained below.
                                              8
services as landlords[.]” Id. We concluded that the facts of CitaraManis and Golt v.

Phillips, 308 Md. 1 (1986), aligned not with the unlicensed occupation cases on which the

tenants relied, but rather with Schloss, 213 Md. at 124, a case in which construction of the

property began without the requisite building permit.

       We explained that, in Schloss, the plaintiff was a construction manager seeking

payment from the owner for compensation under an oral contract. CitaraManis, 328 Md.

at 162. The owner asserted a defense of illegality, claiming that the construction manager

“had violated the local building code by beginning work on the foundation and frame

without a building permit.” Id. We quoted the following passage from Schloss where we

rejected that defense:

       There is no suggestion that any of the work did not meet all requirements, so
       far as public health or safety is concerned, or that the plans, when submitted,
       were not approved by the Buildings Engineer in all respects, before any of
       the interior work on the building was begun. The contract for supervision
       was not illegal per se. At most, it was conditioned upon the obtaining of a
       permit by the owner, based on the approval of the architectural drawings
       which the owner undertook to supply.

       It is the general rule that recovery will be denied if a contract is illegal in
       purpose or made by a person lacking the legal qualifications to contract. . . .
       But there is a recognized exception in cases where a denial of recovery would
       impose a penalty out of all proportion to the public good, particularly where
       the violation is not of a serious nature and merely incidental to the
       performance of the contract. . . . We think the violation here falls within the
       exception.

Id. at 162-63 (quoting Schloss, 213 Md. at 125) (cleaned up).

       Thus, applying Schloss in CitaraManis, we concluded:

       The approval of dwellings under a rental housing licensing scheme, from a
       public safety and welfare standpoint, is more like the approval of plans for
       the construction of buildings than the licensing of service occupations.

                                             9
       Inasmuch as the construction manager in Schloss was permitted
       affirmatively to recover promised compensation, a fortiori, the Hallowells,
       on the present record, are not obliged to refund rent paid. On remand in this
       case, the task of the plaintiffs will be to show the degree of violation of the
       underlying housing code. The absence of a rental housing license in and of
       itself does not establish the right to recover rent paid.

Id. at 163-64.

       Notice what happened here. The claim before us in CitaraManis was the tenants’

claim for restitution, not the landlords’ claim for rent. Nevertheless, we backed our way

into our conclusion on the tenants’ unjust enrichment claim by first determining whether

the exception to the general rule of denying recovery based on an illegal contract would

have applied if the landlords had been suing for back rent. That was a logical approach

because, under Maryland law, unjust enrichment claims are not available if the relationship

is governed by an enforceable contract. Cnty. Comm’rs of Caroline Cnty. v. J. Roland

Dashiell & Sons, Inc., 358 Md. 83, 95-96 (2000) (explaining that if the transaction is

governed by a contract, the parties may not impose extra duties through an unjust

enrichment claim).

       Thus, once we determined that Schloss applied and the landlords were able to

enforce their right to collect rent, the conclusion that the tenants could not recover their

voluntary rent payments was inescapable.          Put simply, the reason the tenants in

CitaraManis were not entitled to restitution was precisely because the landlords were

entitled to enforce their lease agreement under the exception described in Schloss. Our

holding in CitaraManis was, therefore, an application of the settled principle that if there




                                             10
is an enforceable contract, unjust enrichment claims cannot be used to modify the parties’

contractual rights and obligations. J. Roland Dashiell & Sons, 358 Md. at 95-96.

       The analysis in CitaraManis applies with equal force here. The only difference is

that in CitaraManis, determining whether the landlords could have enforced the lease was

a means to an end, that is, a means to getting to our answer on the tenants’ unjust

enrichment claim. But here, determining that the landlord may enforce the lease is the end.

And because the facts here are indistinguishable from those in CitaraManis, the same result

should obtain.4

                                              B

       In addition to our different understanding of CitaraManis, my reading of McDaniel

differs from the Majority’s reading. The Majority recited the facts of McDaniel, so there



       4
         The Majority has two responses to this analysis. First, the Majority states that
“CitaraManis involved a tenant’s right to obtain restitution in the form of rent voluntarily
paid, instead of the unlicensed landlord’s right to collect unpaid rent during the unlicensed
period, and that ‘[t]hese are different causes of action with distinct elements.’” Slip op. at
33, n.17. Respectfully, this merely restates the premise of my point, it doesn’t respond to
the point itself.
        Second, the Majority states that

       although in CitaraManis, we declined to apply the common law rule
       expressed in the Berenter cases to the tenant’s claim for
       disgorgement/restitution, as we discuss infra, 19 years later, in McDaniel v.
       Baranowski, 419 Md. 560 (2011), we did, in fact, rely on the common law
       principle articulated in the Berenter cases to prohibit an unlicensed landlord
       from utilizing the summary ejectment statute, RP § 8-401, to collect unpaid
       rent owed in connection with an unlicensed rental property.

Id. However, as explained above, this Court affirmatively held that the Berenter cases did
not apply, it did not merely “decline to apply” those cases. Moreover, as explained below,
the Majority is reading far too much into McDaniel.
                                             11
is no need to exhaustively do the same here. The key facts are that the rental property had

been licensed as required under the Anne Arundel County Code, but it expired years before

the tenant entered the lease and took occupancy of the premises. McDaniel v. Baranowski,

419 Md. 560, 565 (2011). The tenant paid the first month’s rent at the beginning of her

occupancy, but she failed to pay the rent due in the second month, prompting the landlord

to file a summary ejectment action under Maryland Code, Real Property (“RP”) § 8-401

(1974, Repl. Vol. 2015), which resulted in a monetary judgment and judgment for

possession. McDaniel, 419 Md. at 567. When the tenant failed to pay the third month’s

rent, the landlord again filed a summary ejection proceeding, which resulted in the same

relief as in the first action. Id. at 568-72. The property wasn’t licensed when the landlord

filed both summary ejectment actions. See id. at 574.

       We framed the issue in McDaniel as “whether a rental property owner in Anne

Arundel County, who does not possess at the relevant times a license to operate the rental

premises as mandated by the County Code, may nevertheless initiate summary ejectment

proceedings, should a tenant fail to pay rent.” Id. Like here, the owner in McDaniel was

seeking to collect rent attributable to the period in which the property was not licensed.

See id. at 565-68. The only material difference between McDaniel and the present case is

that in the former, the property was still unlicensed when the owner filed the action, but

here, the property’s license had been restored by the time the owner took action to collect

the rent. And under McDaniel, that difference is dispositive.

       We held that “in order to invoke the facile process of summary ejectment, a landlord

in those jurisdictions requiring licensure, must affirmatively plead and demonstrate that he

                                            12
is licensed at the time of the filing of the complaint for summary ejectment in order to

initiate the summary ejectment process.” Id. at 587. Again, it warrants emphasizing that

the landlord in McDaniel filed the actions with respect to unpaid rent that accrued while

the property remained unlicensed. Thus, under McDaniel, an owner of an unlicensed

property is entitled to enforce its rights in a summary ejectment proceeding—even with

respect to rent payments that accrued while the property was unlicensed—so long as the

property is licensed at the time the owner files the action. See id.

       Notably, in McDaniel, although the tenant argued that the landlord should not be

permitted to benefit from the streamlined summary ejectment process, we did not go so far

as to hold—as the Majority does here—that the owner forfeited his right to unpaid rent

from the unlicensed period. We certainly could have done that, but we instead adopted a

more modest rule by requiring only that the property had to be licensed at the time the

summary ejectment action was filed. Id. at 587. Moreover, in McDaniel, we applied our

holding only to the landlord’s effort to dispossess the tenant from the premises, not to the

monetary judgments entered by the district court in the two actions the landlord had filed.

Id. at 588 (“JUDGMENTS OF THE CIRCUIT COURT FOR ANNE ARUNDEL

COUNTY IN DIST. CT. CASES 297200012177 AND 297200010105 AFFIRMED IN

PART AND REVERSED IN PART: AFFIRMED AS TO BACK RENT AND




                                             13
REVERSED AS TO THE LANDLORD’S POSSESSION OF THE PREMISES.”) (bold

deleted).5

       Thus, I see McDaniel as standing for the proposition that judicial remedies,

including the summary ejectment process, are available to recover unpaid rent accrued

during the unlicensed period, provided that the property is licensed at the time the landlord

seeks to enforce its right to rent under the lease. Under today’s ruling, it appears that is no

longer the case. McDaniel has, it seems, been effectively overruled.6


       5
         The Majority takes issue with my characterization that it is effectively overruling
McDaniel. Respectfully, I see no other viable characterization. In McDaniel, the Court
held that so long as the property is licensed when the owner files the summary ejectment
action, the owner can enforce its right to rent accrued during the unlicensed period. Id. at
587. Under today’s ruling, that is no longer possible.
        Further, the Majority does not contend that its broad reading of McDaniel is
inconsistent with the mandate. But rather than acknowledge the flaw in its interpretation
of McDaniel, it dismisses the significance of the mandate because “there was zero
discussion whatsoever on that issue.” Slip op. at 45, n.20. The Majority insists that it “will
not interpret the language of the mandate as establishing an affirmative holding by this
Court that a previously unlicensed landlord may subsequently acquire a license and initiate
a summary ejectment proceeding to collect rent attributable to the period when the landlord
lacked the license.” Id. Respectfully, the Majority misses the point. Under Rule 8-606,
“[a]ny disposition of an appeal . . . shall be evidenced by the mandate of the Court, which
shall be certified by the Clerk under the seal of the Court and shall constitute the judgment
of the Court.” Thus, the mandate reflects the result intended by the Court. So the Majority
has it backwards—if one’s interpretation of an opinion is inconsistent with the mandate of
the opinion, it means that something is wrong with the interpretation, not the other way
around.
       6
         Thus, I think the Majority is incorrect in stating that this Court in McDaniel applied
Restatement § 181 or that our decision was based on “the public policy principle that courts
will not permit an unlicensed contractor to enforce a contract, the performance of which is
dependent upon a license issued for the protection of the public.” Slip op. at 43. Our
opinion in McDaniel did not mention Restatement § 181. Nor did it mention Thorpe v.
Carte, 252 Md. 523 (1969), Smirlock v. Potomac Development Corp., 235 Md. 195 (1964),
or Goldsmith v. Manufacturers’ Liability Insurance Co. of New Jersey, 132 Md. 283

                                              14
       The Majority perceives the potential “negative consequences” if it did not hold as it

did here. The Majority states:

       To limit the application of McDaniel only to the current collection efforts of
       an unlicensed landlord would create negative consequences for tenants living
       in unlicensed units. The landlord could delay his efforts to obtain licensure,
       thereby enabling unpaid rent to accumulate. When the license is ultimately
       obtained, the landlord could then sue for back-rent and possession based
       upon the tenant’s failure to pay rent during the period when the landlord was
       required to be licensed. With the accumulation of unpaid rent during the
       unlicensed period, we can imagine circumstances where the landlord could
       obtain a considerable monetary judgment and an order for possession. There
       is a symmetry to our holdings—a tenant who voluntarily pays rent during an
       unlicensed period is not entitled to a punitive remedy of restitution or
       disgorgement of rent under the MCPA based upon a lack of licensure alone.
       On the other hand, a landlord may not engage in collection activities against
       a tenant to collect unpaid rent attributable to a period when the landlord was
       required to be licensed to engage in such activities.

Slip op. at 46, n.21.

       I respectfully disagree with the Majority. First, the Majority seems to be implying

that it is extending the application of McDaniel, but, as discussed above, it seems to be

overruling it. It is not clear what the Majority means in its reference to “current collection


(1918). Although the Court did not have to mention those authorities to apply the principle
for which they stand, it would be odd for the Court to apply the principle without
mentioning the foundational cases on which the principle stands. Moreover, it is important
to note that in McDaniel, we did not apply Berenter, but rather we analogized to it, as the
Majority acknowledges. McDaniel, 419 Md. at 585 (“As a builder cannot seek swift justice
through the institution of a mechanic’s lien if he is unlicensed to operate his business, so
should a landlord not be able to seek to dispossess a tenant, summarily, without having a
license to operate the leased premises as required by local ordinance.”) (emphasis added);
Slip op. at 42 (“We analogized an unlicensed landlord’s attempt to enforce his contract
rights through the summary ejectment process to the unlicensed contractor in Berenter who
was attempting to enforce his contractual right to payment through the mechanic’s lien
process.”). Our holding in McDaniel was limited to the summary ejectment proceeding
and should be properly understood as, at most, a narrow application of Restatement § 181
and the other occupational licensing cases.
                                             15
efforts,” but again, the landlord used the summary ejectment process to collect rent that

accrued while the property was unlicensed, and under our holding in McDaniel, such

actions were permitted so long as the property was licensed at the time of the filing.

       Second, the notion that the landlord would delay efforts to get licensed to let unpaid

rent accumulate is not consistent with rational business decision-making. Landlords are in

the business of collecting rent. That’s how they pay their mortgages and hope to profit

from their investments. Owners have no incentive to let unpaid rent accumulate. We have

no reason to believe that following McDaniel, landlords delayed getting their license to let

the tenant’s unpaid balance continue to rise.

       Third, in any event, the only reason the unpaid rent would accumulate, under the

facts presented in the certification order, is if the tenant would attempt to leverage the lack

of a license into free rent, even though there is nothing wrong with that tenant’s unit and

the tenant received the full benefit of the bargain. If a tenant who received the benefit of

the bargain wishes to avoid a large judgment, she can do so by paying the rent she agreed

to pay, as and when it is due.

       Fourth, I see nothing redeemable in the symmetry noted by the Majority. In the

Majority’s vision of symmetry, the decisive issue is whether the tenant withholds payment

while the property is unlicensed, not where the risks and obligations are allocated to the

parties under the lease agreement. This is the sort of symmetry this Court should endorse.

       As the Majority notes, the relationship between a landlord and tenant is contractual.

“Contracts play a critical role in allocating the risks and benefits of our economy, and

courts generally should not disturb an unambiguous allocation of those risks in order to

                                              16
avoid adverse consequences for one party.” Calomiris v. Woods, 353 Md. 425, 445 (1999).

Instead of a symmetry that rests on the tenant’s sophistication, access to legal advice, or,

let’s face it, luck, this Court should favor a symmetry grounded in established principles

of contract law.

       Recall that under CitaraManis, the tenants’ restitution claim failed precisely

because the forfeiture rule of the unlicensed occupation cases did not apply to the landlords

based solely on the lack of license. Conversely, in Golt, the tenant was entitled to

restitution precisely because, due to the poor conditions of the property in addition to the

lack of a license, the landlord was precluded from enforcing the lease. 308 Md. at 12-14.

In other words, in both CitaraManis and Golt, the enforceability of the contract, not

whether the tenant voluntarily paid the rent, determined whether the rent money belonged

in the tenant’s pocket or the landlord’s pocket. If we hold, as I urge here, that the lack of

a license alone does not preclude the landlord from enforcing the lease, then the symmetry

achieved in CitaraManis and Golt—both grounded in contract law—would be preserved.

Not so under the Majority’s holding.

                                             C

       The Majority’s response to certified question 2 could lead to inconsistent, illogical,

and counter-productive consequences. This Court has recently noted that “[a]t common

law, a tenant’s covenant to pay rent was independent of other covenants in the lease, absent

an express agreement to the contrary.” Velicky v. Copycat Building LLC, 476 Md. 435,

460 (2021). Thus, under common law, even if the property had a dangerous condition, the

tenant still had to pay rent. Id. The General Assembly modified that common law rule by

                                             17
enacting the rent escrow provisions of RP § 8-211. Id. We explained the workings of this

statute at length in Velicky, so I won’t do so here. Instead, there are several observations

worth noting about the balance reached by the General Assembly between the tenant’s

common law duty to pay rent and the landlord’s duty to keep the premises free of dangerous

defects.

       First, under the rent escrow statute, the tenant is not relieved of her duty to pay rent

if the premises have dangerous conditions; the statute merely redirects the rental payments

to the court as a means of securing the landlord’s duty to repair the defects.

       Second, the rent escrow provisions were not designed to punish the landlord or cause

a forfeiture of its right to rent. Rather, the statute is the General Assembly’s way of saying

to landlords, “If you are not going to use your money to fix dangerous conditions on your

rental properties, we will authorize the court to compel you to use your tenant’s rental

payments, which is, after all, your money, to see to it that the appropriate repairs are made.”

       Third, the presence of dangerous defects and the use of the rental payments to fix

the same is not intended to put the property at risk of foreclosure, as the court is expressly

permitted to apply rent paid into the court to mortgages and deeds of trust.7




       7
         Interestingly, the statute expressly allows Baltimore City and any county to adopt
ordinances “comparable” to the rent escrow statute and provides that such local laws shall
“supersede the provisions” of RP § 8-211. RP § 8-211(o). In my view, the Baltimore City
ordinance at issue here is not remotely comparable to the rent escrow provisions of RP § 8-
211, as it embodies none of the features discussed above that the General Assembly
included therein. Rather, the Baltimore City ordinance purports to impose draconian
forfeiture provisions, which are disfavored under Maryland law. See Com. Credit Corp. v.
State, 258 Md. 192, 199 (1970).
                                              18
       Today’s holding has none of these attributes. In fact, it is not difficult to imagine

realistic scenarios that would produce results inconsistent with the balance struck by the

General Assembly. Take the example used by the Majority:

       Under Assanah-Carroll’s theory, if a single unit in a 146-unit building failed
       an inspection, which in turn caused the entire building to fail to qualify for a
       new license, the consequence would be that the landlord would be forced to
       refund to all the tenants in the building, any rent that was voluntarily paid for
       the duration of the lapsed license period without demonstrating that they were
       damaged by the lack of licensure.

Slip op. at 31, n.16.

       In the above scenario, under today’s holding, the landlord would forfeit its right to

collect rent from the tenants in all 146 units, even though the lack of a license was due to

the failure of an inspection that affected only one of those units. Forfeitures are disfavored

under Maryland law. See Com. Credit Corp., 258 Md. at 199 (“[F]orfeitures are odious.”);

Prince George’s Cnty. v. Local Gov’t Ins. Trust, 388 Md. 162, 186-88 (2005) (contracts

are construed to avoid disproportionate forfeiture). In contrast, under the rent escrow

statute, all 146 tenants would have to continue to pay their rent. And, at most, only one of

the tenants would have to pay the rent into the court, and only then if the defect creates a

dangerous condition. Moreover, under the rent escrow statute, the landlord in this scenario

would not be put at risk of losing its property.

       Which brings me to my final point. “Article 13 of the Baltimore City Code is a

comprehensive statutory scheme aimed at establishing minimum standards governing the

condition, use, operation, occupancy, and maintenance of dwellings in order to make

dwellings safe, sanitary, and fit for human habitation.” Aleti v. Metro. Balt., LLC, 251 Md.


                                              19
App. 482, 491 aff’d, ____ (2021) (cleaned up). Put simply, the licensing requirements are

one way in which the Baltimore City Council has endeavored to keep City residents from

living in substandard housing.

       Keeping in mind that the rule adopted today will apply to unlicensed properties that

are substandard, there seems to be something incongruous about adopting a rule of law that

would incentivize tenants to remain in substandard housing. But, by allowing a tenant to

live rent-free in such a property, today’s holding will do just that.

       Similarly, it seems counterproductive to adopt a rule that punishes an owner and

deprives it of the funds needed to keep the building from falling into disrepair in the first

place. The draconian forfeiture rule adopted today, particularly as applied to multi-unit

buildings, could have the unwelcome consequence of discouraging investment in the

development of housing in Baltimore City and the rehabilitation of blighted areas. The

rule adopted today, therefore, does not seem to align with the policies that animate the

licensing provisions of the Baltimore City Code.8

       For the foregoing reasons, I respectfully dissent to the Majority’s answer to certified

question 2. Judge Getty authorizes me to state that he joins in this dissent.




       8
         I acknowledge that one could say that under the rule that I propose, landlords will
have less incentive to comply with the licensing requirements. In my view, landlords
would still have plenty of incentives to comply, not the least of which is that the failure to
comply will expose them to civil and criminal penalties including, in Baltimore City, “a
misdemeanor and, on conviction, . . . a fine of not more than $1,000” for each day that a
violation continues.” Balt. City Code, Art. 13, § 5-26(a)-(b) (2022).
                                              20